Exhibit 10.42

EXECUTION VERSION

ASSET PURCHASE AGREEMENT

by and between

LIZ CLAIBORNE, INC.

and

PERRY ELLIS INTERNATIONAL, INC.

Dated as of January 7, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1    DEFINITIONS    1 1.1.    Definitions    1 1.2.   
Additional Defined Terms    6 SECTION 2    PURCHASE AND SALE    7 2.1.    Assets
to be Purchased and Sold    7 2.2.    Excluded Assets    9 2.3.    Assumed
Liabilities    9 2.4.    Excluded Liabilities    9 SECTION 3    CLOSING AND
CLOSING DOCUMENTS    10 3.1.    Time of Closing and Closing Date    10 3.2.   
Items to be Delivered at the Closing by Seller    10 3.3.    Items to be
Delivered at the Closing by Buyer    11 SECTION 4    PURCHASE PRICE    12 4.1.
   Purchase Price    12 4.2.    Absence of Consents    12 4.3.    Allocation of
Purchase Price    12 4.4.    Purchase Price Adjustment    13 SECTION 5   
CERTAIN ASSETS AND LIABILITIES OF SELLER    14 5.1.    Non-Assumption of
Liabilities    14 5.2.    Bulk Sales    14 5.3.    Product Liability    14 5.4.
   Chargebacks and Returns    14 5.5.    Consents, etc    16 SECTION 6   
PRORATION; CERTAIN OTHER MATTERS    16 6.1.    Expenses    16 6.2.    Attorneys
Fees; Expenses; Taxes    16 6.3.    Brokers    16 6.4.    Schedule Updates    17
6.5.    Further Assurances    17 SECTION 7    TRANSFER OF INTELLECTUAL PROPERTY
   17 7.1.    Use after Closing    17 7.2.    IP Renewals    17 SECTION 8   
REPRESENTATIONS AND WARRANTIES    18 8.1.    Representations and Warranties of
Seller    18 8.2.    Buyer’s Representations and Warranties    25 8.3.   
Survival of Representations, Warranties, Covenants and Agreements    25

 

- i -



--------------------------------------------------------------------------------

SECTION 9    INVESTIGATION BY BUYER    26 9.1.      Availability of Information
   26 SECTION 10    COVENANTS OF SELLER    26 10.1.      Ordinary Course    26
10.2.      Buyer Confidential Information    27 10.3.      Certain Filings    27
10.4.      Efforts to Satisfy Conditions    27 10.5.      Notification of
Certain Matters    27 10.6.      Delivery of Books and Records    28 10.7.     
Change of Use of Name    28 10.8.      Access to Premises and Cooperation    29
10.9.      Notices Regarding Suppliers    29 10.10.    Retention Payment with
Respect to Hired Employees    29 SECTION 11    COVENANTS OF BUYER    29 11.1.  
   Seller Confidential Information    29 11.2.      Certain Filings    29
11.3.      Efforts to Satisfy Conditions    30 11.4.      Notification of
Certain Matters    30 11.5.      Shelli Segal    30 11.6.      Service Credit to
Hired Employees    30 11.7.      Remza/MAF    30 SECTION 12    CONDITIONS OF
CLOSING    31 12.1.      Conditions to Buyer's Performance    31 12.2.     
Conditions to Seller's Performance    32 12.3.      Termination    32 SECTION 13
   INDEMNIFICATION    33 13.1.      Indemnification by Seller    33 13.2.     
Indemnification by Buyer    34 13.3.      Assumption of Defense    35 13.4.     
Non-Assumption of Defense    35 13.5.      Indemnified Party's Cooperation as to
Proceedings    36 13.6.      Threshold    36 13.7.      Cap    36 13.8.     
Exclusive Remedy    36 13.9.      No Consequential Damages    36 SECTION 14   
MISCELLANEOUS    37 14.1.      Entirety of Agreement    37 14.2.      Notices   
37 14.3.      Amendment    37 14.4.      Waiver    37 14.5.      Counterparts;
Facsimile    37 14.6.      Assignment; Binding Nature; No Beneficiaries    38

 

- ii -



--------------------------------------------------------------------------------

14.7.      Headings    38 14.8.      Governing Law; Jurisdiction    38 14.9.  
   Construction    38 14.10.    Negotiated Agreement    38 14.11.    Public
Announcements    39 14.12.    Remedies Cumulative; Specific Performance    39
14.13.    Severability    39 14.14.    WAIVER OF JURY TRIAL    39

 

- iii -



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS AGREEMENT, made this 7th day of January, 2008 (the “Execution Date”), by
and between LIZ CLAIBORNE, INC., a Delaware corporation (“Seller”), and PERRY
ELLIS INTERNATIONAL, INC., a Florida corporation (`Buyer”).

WITNESSETH:

WHEREAS, in connection with the disposition of several of its brands, businesses
and related assets, Seller desires to sell, transfer and assign to Buyer, and
Buyer desires to acquire and assume from Seller, substantially all of the assets
owned, leased or licensed by Seller and used in connection with the Purchased
Business (as hereinafter defined) and assume liabilities as more specifically
described herein; and

WHEREAS, in connection with such acquisition and assumption, Buyer has
undertaken its own due diligence review of the Purchased Business (as
hereinafter defined), the past performance of the Purchased Business, the
industries in which the Purchased Business is operated and the trends of such
industries.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
promises and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

SECTION 1

DEFINITIONS

1.1. Definitions. Whenever used in this Agreement, unless the context otherwise
requires, the following words and phrases shall have the respective meanings
ascribed to them as follows:

(a) “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by or is under common control
with such Person. For purposes of this definition “control” means, with respect
to any Person, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through ownership of voting securities, by contract or otherwise.

(b) “Agreement” means this Asset Purchase Agreement, as it may be amended in
accordance with the provisions hereof.

(c) “Applicable Employees” is defined in Section 8.1(o).

(d) “Assumed Liabilities” means only (i) all liabilities and obligations related
to the Buyer Chargebacks and the Buyer Returns, (ii) those obligations and
liabilities accruing on or after the Closing Date and in respect of the period
following the Closing Date with respect to the Purchased Assets (other than the
Excluded Liabilities) listed on Schedule 1.1(d) in accordance with their
respective terms (which shall be updated on the Closing Date solely to reflect,
and such updates shall be limited to, changes in the Order Book and purchase
orders from suppliers pursuant to ordinary course transactions consistent with
the past practices of the



--------------------------------------------------------------------------------

Purchased Business which occur between the Execution Date and the Closing Date),
(iii) 50% of all retention payments arising under the Hired Employee Talent
Retention Agreements, and (iv) 100% of all severance payments arising under the
Hired Employee Talent Retention Agreements.

(e} “Bill of Sale, Assignment and Assumption Agreement” is defined in
Section 3.2(a).

(f) “Business Day” means a day other than (i) a Saturday, Sunday or (ii) any
other day on which the principal national banks located at the City of New York
are not open for business during normal banking hours.

(g) “Buyer” is defined in the preamble.

(h) “Buyer Confidential Information” is defined in Section 10.2.

(i) “Buyer Indemnified Parties” is defined in Section 13.1.

(j) “Buyer’s Indemnified Liabilities” is defined in Section 13.1.

(k) “Chinese Laundry Complaint” means the complaint filed on May 21, 2007 in the
matter of Robert Goldman & Cels Enterprises, Inc. v. Liz Claiborne Inc.

(1) “Closing” means the completion of the sale to and purchase by Buyer as
contemplated hereby.

(m) “Closing Date” means the day of the Closing, which shall be February 4,
2008, or such other date as mutually agreed by the parties (and which, unless
otherwise agreed by the parties, shall be on a Monday).

(n) “Code” means the U.S. Internal Revenue Code of 1986, as amended.

(o) “Confidentiality Agreement” means the confidentiality agreement, dated
August 3, 2007, by and between Seller and Buyer.

(p) “Dispute Resolution Period” is defined in Section 5.4(d).

(q) “Environmental Laws” means the applicable Laws relating to pollution or
protection of the environment, including Laws relating to the emission of waste
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous materials or waste including, without
limitation, the Clean Water Act, the Clean Air Act, the Resource Conservation
and Recovery Act, the Toxic Substances Control Act and CERCLA, as amended, and
their state and local counterparts.

(r) “Disputed Matters” is defined in Section 5.4(d).

 

- 2 -



--------------------------------------------------------------------------------

(s) “Execution Date” is defined in the preamble,

(t) “Excluded Fixed Assets” means the machinery, vehicles, computer hardware,
furniture, fixtures, equipment and other tangible property set forth in Schedule
1.1(t).

(u) “Facility Leases” is defined in Section 8.1(g).

(v) “Finished Goods” means items of apparel using the Transferred Intellectual
Property that are complete and packaged or ready to be packaged and ready to be
shipped to the customer.

(w) “Financial Statements” means (i) the unaudited balance sheets and income
statements of the Purchased Business for the fiscal year ended December 30,
2006, and (ii) the unaudited balance sheets and income statements of the
Purchased Business as of and for the nine-month period ended September 29, 2007,
in each case including the related notes and schedules thereto (as applicable).

(x) “Fixed Assets” means the machinery, vehicles, computer hardware, furniture,
fixtures, equipment and other tangible property used primarily in the Purchased
Business, other than the Excluded Fixed Assets.

(y) “Governmental Entity” means any court, administrative agency or commission
or any federal, state or local governmental entity, municipality or subdivision
thereof.

(z) “Intellectual Property” means all the following in any jurisdiction
worldwide, registered and unregistered: (i) trademarks, service marks, trade
names, logos, designs and symbols, corporate names, certification marks,
collective marks, d/b/a’s, Internet domain names and websites, business symbols,
brand names and other indicia of origin, all applications and registration for
the foregoing and all goodwill associated therewith and symbolized thereby,
including all renewals of same; (ii) confidential information, trade secrets and
know-how, including processes, schematics, business methods, formulae, drawings,
prototypes, models, designs, customer and supplier lists and other industry
information; (iii) published and unpublished works of authorship, whether
copyrightable or not (including without limitation data bases and other
compilations of information), copyrights therein and thereto, and registrations
and applications therefor, and all renewals, extensions, restorations and
reversions thereof; and (iv) other intellectual property and proprietary rights.

(aa) “Inventory” means all inventory of Seller relating to the Purchased
Business including all unfinished and finished goods, work-in-process, raw
materials, fabrics, trim, supplies, and other inventories of every nature which
contribute to the Finished Goods.

(bb) “knowledge” with respect to Seller means the actual knowledge of Mike
Scarpa, Roberta Karp, Nicholas Rubino, Mark Walsh, Stephen Cox (only to the
extent related to the C&C California business) and Susan Jones (only to the
extent related to the Laundry business), after reasonable inquiry and
investigation.

 

- 3 -



--------------------------------------------------------------------------------

(cc) “Liens” means, with respect to any asset of any Person, all liens, charges
and encumbrances on such asset.

(dd) “Law” means any statute, law, rule, regulation, order, decree or ordinance.

(ee) “Material Adverse Change” means any event, change, violation, inaccuracy,
circumstance, occurrence, state of facts, condition or effect that, individually
or when taken together with all other such events, changes, violations,
inaccuracies, circumstances, occurrences, state of facts, conditions or effects,
has had (i) a material adverse effect on the business, assets, properties,
results of operations, or condition (financial or otherwise) of the Purchased
Business, taken as a whole, (ii) a material adverse diminution in the value of,
or the rights associated with, the Purchased Assets or (iii) a material adverse
effect on the ability of the Seller or its Affiliates to consummate the
transactions contemplated by this Agreement or perform their obligations under
this Agreement; provided, however, that in determining whether a Material
Adverse Change has occurred or exists, there shall be excluded any adverse
change or effect that is the result of (A) any war, riot, acts of terrorism,
revolution, civil commotion, acts of public enemies or embargo involving the
United States or the military forces of the Unites States, (B) general declines
in the economy or financial markets of the United States, but only to the extent
that the change or effect thereof on the Purchased Business is not
disproportionately more adverse than the change or effect thereof on comparable
companies or businesses in the industry in which the Purchased Business
competes, (C) any conditions generally affecting the industry in which the
Purchased Business competes, but only to the extent that the change or effect
thereof on the Purchased Business is not disproportionately more adverse than
the change or effect thereof on comparable companies or businesses in the
industry in which the Purchased Business competes, (D) actions that the Seller
takes with the express written consent of the Buyer between the Execution Date
and the Closing Date, or (E) any public announcement of this Agreement or the
transactions contemplated hereby.

(ff) “Non-Hired Employees” means all employees of Seller that are primarily
involved in the Purchased Business (or individuals who are deemed to be current
or former employees of Seller primarily involved in the Purchased Business)
other than the Hired Employees.

(gg) “Non-Hired Employee Talent Retention Agreements” means all employment or
retention agreements or arrangements set forth on Schedule 1.1(pp) relating to
any Non-Hired Employees.

(hh) “Non-Purchased Inventory” means Inventory not included within the Purchased
Assets.

(ii) “Order Book” means all bona fide orders for shipment of goods bearing the
Transferred Intellectual Property set forth on Schedule 1.1(ii) (which shall be
updated on the Closing Date solely to reflect, and such updates shall be limited
to, ordinary course transactions consistent with the past practices of the
Purchased Business which occur between the Execution Date and the Closing Date).

(jj) “Permits” is defined in Section 8.1(s).

 

- 4 -



--------------------------------------------------------------------------------

(kk) “Person” means any individual, corporation, partnership, limited liability
company, trustee or trust or unincorporated association or other entity or such
person’s heirs, executors, administrators or assigns, as the case may be.

(11) “Premises” means the premises leased under the Facility Leases set out in
Schedule 8.1(g).

(mm) “Purchase Price” is defined in Section 4.1.

(nn) “Purchased Assets” has the meaning set forth in Section 2.1.

(oo) “Purchased Business” means the business conducted by Seller or Affiliate
thereof relating to the designing, manufacturing, importing, processing,
marketing, promoting, selling, distributing, licensing and managing goods and
services using exclusively the Transferred Intellectual Property.

(pp) “Purchased Contracts” means, collectively, (i) the contracts, leases,
Facility Leases, together with all of Seller’s rights in the leasehold
improvements relating thereto to the extent the same are transferable pursuant
to the respective Facility Leases, licenses, customer contracts, purchase orders
from customers, other instruments or other agreements relating to the Purchased
Business set forth on Schedule 1.1(pp), but excluding all Non-Assigned
Contracts, (ii) all employment or retention agreements or arrangements set forth
on Schedule 1.1(pp) relating to any Hired Employees (the “Hired Employee Talent
Retention Agreements”), and (iii) all other unfilled orders from customers and
unfilled purchase orders to suppliers relating to the Purchased Business.

(qq) “Purchased Inventory” means all Inventory set forth on Schedule 1.1(qq)
(which shall be updated on the Closing Date solely to reflect, and such updates
shall be limited to, ordinary course transactions consistent with the past
practices of the Purchased Business which occur between the Execution Date and
the Closing Date), including, without limitation, Finished Goods in retail and
outlet stores (if any), in warehouses, in transit and on purchase order as set
forth in Schedule 1.1(qq).

(rr) “Remza Matter” means any matter relating to (i) that certain letter, dated
December 5, 2007, from Remza Investment Co. WLL (“Remza”) and (ii) the
termination of the arrangements between Seller or its Affiliates and each of
Remza and MAF Fashions LLC that relate to the Purchased Business (the “Remza/MAF
Arrangements”).

(ss) “Required Consents” means all consents (if any) required under the
Purchased Contracts for the assignment and transfer to Buyer of the Purchased
Contracts and all consents (if any) of any other Person required for the
assignment and transfer to Buyer of the Purchased Assets and the consummation of
the transactions contemplated hereby.

(tt) “Schedules” means the schedules to this Agreement which are incorporated
herein and made a part hereof.

(uu) “Seller” is defined in the preamble.

 

- 5 -



--------------------------------------------------------------------------------

(vv) “Seller Benefit Plans” means all “employee pension benefit plans” (as
defined in Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)), maintained or contributed to by Seller or any of its
Affiliates for the benefit of any Applicable Employee (“Seller Pension Plans”)
and all “employee welfare benefit plans” (as defined in Section 3(1) of ERISA),
bonus, stock option, stock purchase, deferred compensation plans, agreements or
arrangements and other employee fringe benefit plans maintained, or contributed
to, by Seller or any of its Affiliates for the benefit of any Applicable
Employee.

(ww) “Seller’s Indemnified Liabilities” is defined in Section 13.2.

(xx) “Seller IP” is defined in Section 8.1(j)(iii).

(yy) “Tax” or “Taxes” means taxes, fees, levies, custom duties, tariffs, imposts
and governmental impositions or charges of any kind in the nature of (or similar
to) taxes, payable to any Federal, state, local or foreign taxing authority,
including (a) income, franchise, profits, gross receipts, ad valorem, net worth,
value added, sales, use, service, real or personal property, special
assessments, capital stock, license, payroll, withholding, employment, social
security, workers’ compensation, unemployment compensation, utility, severance,
production, excise, stamp, occupation, premiums, windfall profits, transfer and
gains taxes, and (b) interest, penalties, additional taxes and additions to tax
imposed with respect thereto.

(zz) “Trademark Assignment” is defined in Section 3.2(b).

(aaa) “Transferred Intellectual Property” means all Intellectual Property owned
by Seller, relating to, used in or held for use exclusively in connection with
the Purchased Business including, but not limited to, items set forth on
Schedule 1.1(aaa).

(bbb) “Transition Services Agreement” is defined in Section 3.2(c).

(ccc) “Threshold” is defined in Section 13.6.

1.2. Additional Defined Terms. In addition to the terms defined above, the
following terms are defined in the section of this Agreement so designated:

 

Term

   Section Where Defined

Acceptance Notice

   5.4(b)

Book Inventory Schedule

   4.4(b)(i)

Buyer Chargebacks

   5.4(a)

Buyer Returns

   5.4(b)

Cap

   13.7

Closing Inventory

   4.4(a)(i)

Closing Inventory Schedule

   4.4(c)

Excluded Assets

   2.2

Excluded Inventory

   4.4(b)(i)

Excluded Liabilities

   2.4

 

- 6 -



--------------------------------------------------------------------------------

Final Inventory Overage Amount    4.4(c) Final Inventory Shortfall Amount   
4.4(c) Hired Employees    3.3(g) Inventory Location    4.4(b)(i) Inventory
Report    4.4(b)(ii) Inventory Valuation    4.4(a)(ii) Losses    13.1 Lease
Assignment Agreement    3.2(f) Leased Assets    8.1(f) Non-Assigned Contracts   
4.2 Outside Date    12.3(b) Overage Amount    4.4(c) Physical Inventory   
4.4(b)(i) Remza    1.1(rr) RemzalMAF Arrangements    1.1(rr) Return Notice   
5.4(b) Returned Goods    5.4(b) Right of First Refusal    5.4(b) ROFR Notice
Period    5.4(b) Seller Chargebacks    5.4(a) Seller Confidential Information   
11.1 Seller Indemnified Parties    13.2 Seller Returns    5.4(b) Shortage Amount
   4.4(c) Specified Words    10.7 Territory    11.7 Third Party Price    5.4(b)
Total Book Inventory    4.4(a)(iii) Total Closing Inventory    4.4(a)(iv)

SECTION 2

PURCHASE AND SALE

2.1. Assets to be Purchased and Sold. Subject to the terms and conditions
hereof, at the Closing, Buyer shall purchase from Seller or its Affiliates and
Seller shall, or shall cause its Affiliates to, sell, assign, transfer, and
deliver to Buyer, free and clear of all Liens, all right, title and interest to
and under all of the assets, properties and rights of Seller (and its
Affiliates) of every kind and description whatsoever, wherever located, real,
personal or mixed tangible or intangible, other than the Excluded Assets,
whether owned, leased

 

- 7 -



--------------------------------------------------------------------------------

or licensed by Seller or its Affiliates and used by Seller or its Affiliate
exclusively in connection with the operation of the Purchased Business,
including, without limitation, as set forth below (the “Purchased Assets”):

(a) Purchased Inventory;

(b) Transferred Intellectual Property;

(c) Purchased Contracts and all rights and benefits thereunder, including all
rights and benefits thereunder with respect to all cash and other property of
third parties under Seller’s dominion or control to the extent such rights and
benefits are transferable;

(d) Order Book;

(e) Fixed Assets;

(f) the full benefit of all representations, warranties, guarantees,
indemnities, undertakings, certificates, covenants, agreements and the like to
the extent assignable by Seller and relating to the Purchased Contracts or which
apply to the Purchased Assets;

(g) all books, records and files relating to the Purchased Assets (the “Books
and Records”) including, without limitation, current customer lists and
databases, sales records, current price lists and catalogues, current sales
literature, current advertising material, current marketing materials, current
manufacturing data, production records, current employee manuals, current
personnel records, current supply records, inventory records, and correspondence
files related thereto (together with, in the case of any such information that
is stored electronically, the media on which the same is stored) except that
where Seller is required by Law to retain a particular book, record or file, it
shall retain such book, record or file and deliver to Buyer a copy thereof
unless prohibited from transferring such information by applicable Law;

(h) all the right, title, benefit and interest of Seller in respect to prepaid
insurance, prepaid royalties and advertising/marketing fees and other prepaid
expenses, deposits and all advances to suppliers and other deposits of cash and
cash equivalents made by Seller with respect to the Purchased Assets;

(i) all current and past patterns, samples, prototypes archived files, artwork,
development and design work, graphics and designs for products to the extent the
same are owned and held by Seller exclusively for use in the operation of the
Purchased Business;

(j) all UPC codes set forth on Schedule 2.1(j);

(k) all goodwill associated with the Purchased Assets and the Purchased
Business; and

(1) all other material tangible and intangible assets of any kind and
description, wherever located, that are owned and used by Seller exclusively in
connection with the operation of the Purchased Business, other than the Excluded
Assets and to the extent the same are transferable.

 

- 8 -



--------------------------------------------------------------------------------

2.2. Excluded Assets. Buyer is not acquiring, and Seller is not selling, any
other assets of Seller, including the Non-Purchased Inventory, all accounts
receivable due to Seller in connection with the Purchased Business, all of
Seller’s cash and cash equivalents in respect of the Purchased Business, the
Excluded Fixed Assets and the assets set forth on Schedule 2.2 (collectively,
the “Excluded Assets”).

2.3. Assumed Liabilities. Effective upon the Closing, subject to the terms
hereof and pursuant to the Bill of Sale, Assignment and Assumption Agreement,
Buyer will assume all of the Assumed Liabilities.

2.4. Excluded Liabilities. Notwithstanding anything else contained herein to the
contrary, Buyer shall not assume and shall have no obligation to pay, satisfy,
perform, discharge or fulfill any liabilities or obligations of Seller or its
Affiliates (whether known or unknown, liquidated or unliquidated, contingent or
fixed) other than the Assumed Liabilities (collectively, the “Excluded
Liabilities”). The Excluded Liabilities shall remain the liabilities and
obligations of Seller or its Affiliates and shall not be assumed by Buyer
pursuant hereto (regardless of whether any such liabilities or obligations are
disclosed in this Agreement). Without limiting the generality of the foregoing,
Excluded Liabilities shall include the following:

(a) all liabilities and obligations related to the Excluded Assets;

(b) all liabilities and obligations for any of Seller’s income or capital taxes
owed by Seller, and any liability or obligation for any sales, use, excise, or
other taxes (including, without limitation, income taxes, withholding taxes and
employment and payroll taxes) arising prior to or in connection with the
consummation of the transactions contemplated by this Agreement;

(c) except as otherwise expressly provided for herein, all liabilities and
obligations of Seller for costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby;

(d) all liabilities and obligations related to the Seller Chargebacks and the
Seller Returns (in each case subject in all respects to the provisions of
Section 5.4);

(e) all payment obligations of Seller to any bank, insurance company, finance
company, or other institutionalized lender of other person for money borrowed;

(f) all liabilities and obligations of Seller relating to the guaranty by Seller
of any third party obligations;

(g) all inter-company liabilities payable to Seller or its Affiliates;

(h) all liabilities related to applicable bulk sales or fraudulent conveyance
Laws;

(i) all liabilities, including claims made for defective material and failure to
comply with specifications, in respect of any occurrence, defect, deterioration
or incident related to any (A) Purchased Inventory or (B) products using the
Transferred Intellectual Property sold by Seller or any of its Affiliates, in
each case whether asserted before, on or after the Closing Date;

 

- 9 -



--------------------------------------------------------------------------------

(j) all liabilities and obligations in respect of any and all litigations,
actions, suits, mediations, arbitrations, disputes, oppositions or other
proceedings or governmental investigations with respect to or involving the
Purchased Assets, the Purchased Business, the Applicable Employees or the
Assumed Liabilities (including the Chinese Laundry Complaint and the Remza
Matter), which are pending on, or threatened in writing on or before, the
Closing Date;

(k) all liabilities relating to Non-Assigned Contracts;

(1) all liabilities in respect of the Purchased Assets or the Purchased Business
relating to Environmental Laws that are attributable to the ownership of the
Purchased Assets or the operation of the Purchased Business prior to the Closing
Date;

(m) all liabilities and obligations relating to all union contracts and
collective bargaining agreements of Seller or its Affiliates; and

(n) (i) all liabilities and obligations arising prior to the Closing Date (or
relating to periods prior to the Closing Date) relating to or with respect to
any current or former employees of Seller (including but not limited to Hired
Employees) or individuals who are deemed to be current or former employees of
Seller, including under all Seller Benefit Plans, (ii) all liabilities and
obligations arising on or after the Closing Date relating to or with respect to
any Non-Hired Employees (including those arising under all Non-Hired Employee
Talent Retention Agreements and all Seller Benefit Plans), (iii) all liabilities
and obligations arising under all written or oral contracts, agreements or
arrangements (other than the Hired Employee Talent Agreements, which are subject
to clauses (iv) and (v) hereof) between Seller and any Hired Employees, (iv) 50%
of all retention payments arising under the Hired Employee Talent Retention
Agreements, and (v) 100% of all liabilities and obligations arising under the
Hired Employee Talent Retention Agreements other than retention payments (which
are subject to clause (iv) hereof) and severance payments.

SECTION 3

CLOSING AND CLOSING DOCUMENTS

3.1. Time of Closing and Closing Date. The transactions contemplated by this
Agreement shall be closed at 10:00 a.m. on the Closing Date at the offices of
Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, NY
10036, or such other place as may be agreed upon by the parties.

3.2. Items to be Delivered at the Closing by Seller. At the Closing, Seller
shall deliver to Buyer:

(a) An executed Assignment, Bill of Sale, Assignment and Assumption Agreement in
the form annexed hereto as Exhibit A (the “Bill of Sale, Assignment and
Assumption Agreement”) and such other assignments, notices, documentation and
other instruments of transfers and conveyance, in form and substance reasonably
satisfactory to Buyer, necessary to sell, transfer and assign

 

- 10 -



--------------------------------------------------------------------------------

the Purchased Assets to Buyer; provided that the terms of such other
assignments, notices, documents and instruments of transfer and conveyance are
consistent with terms of this Agreement.

(b) An executed Trademark Assignment in the form annexed hereto as Exhibit B
(the “Trademark Assignment”).

(c) An executed Transition Services Agreement substantially in the form
previously provided by Seller to Buyer with such changes as mutually agreed by
the parties (the “Transition Services Agreement”).

(d) A certificate of the corporate secretary of Seller attaching thereto a true,
correct and complete copy of resolutions of the board of directors of Seller
authorizing the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby.

(e) A certificate of an officer of Seller certifying as to the matters set forth
in Section 12.1(a).

(f) A lease assignment agreement executed by Seller, substantially in the form
of Exhibit D (the “Lease Assignment Agreement”), in respect of the Facility
Lease set forth on Schedule 3.2(f) containing, or together with, any applicable
Required Consent to the assignment, if obtained prior to the Closing Date.

(g) All Books and Records including financial records.

(h) The Financial Statements.

3.3. Items to be Delivered at the Closing by Buyer. At the Closing, Buyer shall
deliver to Seller:

(a) The Purchase Price as set forth in Section 4.1.

(b) The executed Bill of Sale, Assignment and Assumption Agreement.

(c) The executed Transition Services Agreement.

(d) The executed Trademark Assignment.

(e) A certificate of the corporate secretary of Buyer attaching thereto a true,
correct and complete copy of resolutions of the board of directors of Buyer
authorizing the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby.

(f) A certificate of an officer of Buyer certifying as to the matters set forth
in Section 12.2(a).

 

- 11 -



--------------------------------------------------------------------------------

(g) A schedule setting forth all employees of Seller that will be hired by Buyer
or its Affiliates in connection with the consummation of the transactions
contemplated hereby (the “Hired Employees”).

SECTION 4

PURCHASE PRICE

4.1. Purchase Price. In consideration of the sale, transfer and assignment of
the Purchased Assets and Purchased Contracts, Buyer shall pay to Seller an
amount, in cash, equal to $37,158,930 (the “Purchase Price”), subject to
adjustment pursuant to Section 4.4. Payment of the Purchase Price shall be made
in immediately available funds by wire transfer to an account or accounts
specified by Seller at least two (2) Business Days prior to the Closing Date.

4.2. Absence of Consents. Notwithstanding any other provision of this Agreement
to the contrary, if any Purchased Contract, other than those Purchased Contracts
which are set forth on or referred to (including by reference to the Required
Consents relating thereto) in Schedule 12.1(d) (with respect to which the
provisions of this Section 4.2 shall not be applicable), is not assignable or
transferable either by virtue of the provisions thereof or under applicable Law
without obtaining a Required Consent, and any Required Consents with respect to
any such Purchased Contracts are not obtained by Seller at or before the
Closing, nothing in this Agreement and the related instruments of transfer shall
be construed as an assignment or transfer of such Purchased Contracts (the
“Non-Assigned Contracts”). Instead, Seller shall (i) at the request and under
the direction of Buyer, and at Seller’s expense, continue to hold such
Non-Assigned Contracts in trust for the benefit of Buyer and promptly pay over
to Buyer all monies collected by or paid to Seller in respect of every such
Non-Assigned Contracts; and (ii) use its commercially reasonable efforts to
obtain all such Required Consents not previously obtained as soon as reasonably
practicable after the Closing or otherwise obtain for Buyer the practical
benefit of such Non-Assigned Contracts. There shall be no adjustment to the
Purchase Price in the event that Seller is either unable to obtain any Required
Consent or is unable to assign or transfer any Non-Assigned Contracts to, or
obtain the practical benefit of any Non-Assigned Contracts for, Buyer.
Notwithstanding anything in this Agreement to the contrary, nothing contained in
this Section 4.2 shall in any way change, modify, limit or affect the condition
set forth in Section 12.1(d) of this Agreement.

4.3. Allocation of Purchase Price. The Purchase Price shall be allocated among
the Purchased Assets in the manner agreed upon by Buyer and Seller in good faith
as promptly as practicable following the Closing. Buyer and Seller shall each
file all tax returns (including amended returns and claims for refund) and
information reports in a manner consistent with such allocation. Neither Buyer
nor Seller shall take any position with respect to Taxes that is inconsistent
with the agreed upon allocation, including in any audit or examination by any
governmental body. Buyer and Seller shall prepare and timely file such reports
and information returns as may be required under Section 1060 of the Code to
report the allocation of the Purchase Price among the Purchased Assets as agreed
pursuant to this Section 4.3.

 

- 12 -



--------------------------------------------------------------------------------

4.4. Purchase Price Adjustment.

(a) Definitions. For purposes hereof, the following terms shall have the
following meanings:

(i) “Closing Inventory” shall mean the amount of Purchased Inventory according
to the results of the Physical Inventory, valued in accordance with the
Inventory Valuation.

(ii) “Inventory Valuation” shall mean the manner in which inventory is to be
valued as set forth on Schedule 4.4(a).

(iii) “Total Book Inventory” shall mean the amount of Purchased Inventory set
forth on Schedule 4.4(a), valued in accordance with the Inventory Valuation.

(iv) “Total Closing Inventory shall mean the total amount of all Purchased
Inventory at all Inventory Locations according to the results of the Physical
Inventory.

(b) Physical Inventory.

(i) Schedule 4.4(a) sets forth the Total Book Inventory (the “Book Inventory
Schedule”). Over the two (2) calendar days prior to the Closing Date, Seller
shall (or shall cause its Affiliates or its representatives to) conduct a
physical count of all Purchased Inventory (the “Physical Inventory”) located
(i) at any location (including the Premises) where the total value of Purchased
Inventory exceeds $75,000 and (ii) at all locations (including the Premises)
where the total aggregate value of Purchased Inventory at such locations exceeds
$250,000, notwithstanding that on an individual location basis, the total value
of Purchased Inventory at any such location does not exceed $75,000 (each such
location described in clause (i) and clause (ii) above, an “Inventory
Location”). At least seven (7) calendar days prior to the Physical Count, Seller
shall notify Buyer of the address of each Inventory Location and the date(s) and
time(s) when the Physical Inventory is scheduled at each such Inventory
Location. Buyer and its Affiliates shall have the right to monitor (or to send
its representatives to monitor) the Physical Inventory as well to have access at
such reasonable times and to all such Inventory Locations as Buyer may
reasonably request to conduct an inspection of all Purchased Inventory located
at such Inventory Locations. Seller shall engage an audit firm that is mutually
agreeable to the parties to audit the Physical Inventory, and each of Seller and
Buyer shall pay half of the cost of such auditing firm. Any damaged or obsolete,
as applicable, Purchased Inventory will be included in the count and identified
as damaged or obsolete, as applicable. Seller shall identify all Purchased
Inventory that is not of quality useable and saleable in the ordinary course of
the Purchased Business (the “Excluded Inventory”) and such Excluded Inventory
shall not be included in the Physical Inventory.

(ii) The Physical Count at all Inventory Locations shall be completed by 8:00 AM
(New York City time) on the Closing Date. Upon the completion of the Physical
Count at each Inventory Location, Seller (or its Affiliates or representatives,
as the case may be) shall prepare a report setting forth the results of the
Physical Count at such Inventory Location, which report shall be approved by the
audit firm and shall be final, binding and conclusive, absent manifest error
(each, an “Inventory Report”). A copy of each Inventory Report shall be
delivered to Buyer (or its Affiliates or representatives, as the case may be).

 

- 13 -



--------------------------------------------------------------------------------

(c) Closing Date Adjustment. As early as practicable on the Closing Date (and in
no event later than 9:30 a.m., New York City time, on such date), Seller shall
deliver to Buyer a schedule (the “Closing Inventory Schedule”) setting forth:
(i) the Total Book Inventory (which shall be identical to the Total Book
Inventory set forth on the Book Inventory Schedule); (ii) the Closing Inventory
at each Inventory Location (which shall be based on the Inventory Report for
each such Inventory Location); (iii) the Total Closing Inventory (which shall be
based on all of the Inventory Reports); and (iv) the amount by which the Total
Closing Inventory exceeds the Total Book Inventory (the “Final Inventory Overage
Amount”) or the amount by which the Total Book Inventory exceeds the Total
Closing Inventory (the “Final Inventory Shortfall Amount”), as applicable. If
the Closing Inventory Schedule indicates a Final Inventory Shortfall Amount,
then the Purchase Price payable at the Closing shall be reduced, on a
dollar-for-dollar basis, by the Final Inventory Shortfall Amount. If the Final
Inventory Schedule indicates a Final Inventory Overage Amount, then the Purchase
Price payable at the Closing shall be increased, on a dollar-for-dollar basis,
by the Final Inventory Overage Amount.

SECTION 5

CERTAIN ASSETS AND LIABILITIES OF SELLER

5.1. Non-Assumption of Liabilities. Except for the Assumed Liabilities, which
Buyer shall assume and discharge when properly due and payable, Buyer does not
assume or take any responsibility for paying, performing or discharging when due
any liability or obligation of any type of Seller or any of its Affiliates,
whether secured or unsecured, known or unknown, accrued or contingent, and
whether or not related to the Purchased Assets, the Purchased Business or the
Hired Employees.

5.2. Bulk Sales. Seller will indemnify and hold harmless Buyer with respect to
all costs, expenses, damages and losses which Buyer may incur or suffer as a
result from Seller’s non-compliance with any applicable bulk sales or bulk
transfers act.

5.3. Product Liability. Seller shall be responsible for and shall indemnify
Buyer from any and all claims, actions, loss, liability, judgments,
disbursements, expenses and costs (including costs of defense), including claims
made for defective material and failure to comply with specifications, in
respect of any occurrence, defect, deterioration, or incident to or related to
any (i) Purchased Inventory or (ii) products using the Transferred Intellectual
Property sold by Seller or any of its Affiliates, in each case whether asserted
before, on or after the Closing Date.

5.4. Chargebacks and Returns.

(a) Chargebacks. Seller shall be responsible for and shall indemnify Buyer with
respect to any and all (i) chargebacks in respect of Finished Goods identifiable
to shipments by Seller or its Affiliates prior to the Closing Date, and
(ii) chargebacks in respect of Finished Goods that are not identifiable or
linkable to shipments by Seller or its Affiliates prior to the Closing Date to
the extent they arise within 90 calendar days following the Closing Date (the
chargebacks referenced in clause (ii), the “Unidentifiable Chargebacks” and the
chargebacks referenced in clauses (i) and (ii) collectively, the “Seller
Chargebacks”); provided, however, that

 

- 14 -



--------------------------------------------------------------------------------

Seller shall have the exclusive right to negotiate, authorize and approve each
Seller Chargeback (consistent with its past practices). Buyer shall be
responsible for and shall indemnify Seller with respect to any and all
(i) chargebacks in respect of Finished Goods identifiable to shipments by Buyer
or its Affiliates on or after the Closing Date, and (ii) chargebacks in respect
of Finished Goods that are not identifiable or linkable to any shipments to the
extent they arise on or after the 91st calendar day following the Closing Date
(collectively, the “Buyer Chargebacks”); provided, however, that Buyer shall
have the exclusive right to negotiate, authorize and approve each Buyer
Chargeback (consistent with its past practices).

(b) Returns. Seller shall be responsible for and shall indemnify Buyer with
respect to any and all returns in respect of (i) Finished Goods sold by Seller
or its Affiliates prior to the Closing Date and (ii) Finished Goods that are not
identifiable as sold by, or that have not been authorized by, either Seller or
Buyer or their respective Affiliates and that are physically returned within 90
calendar days following the Closing Date (the returns referenced in clause (ii),
the “Unidentifiable Returns” and the returns referenced in clauses (i) and
(ii) collectively, the “Seller Returns”); provided, however, that Seller shall
have the exclusive right to negotiate, authorize and approve each Seller Return
(consistent with its past practices). Buyer shall be responsible for and shall
indemnify Seller with respect to any and all returns in respect of (i) Finished
Goods sold by Buyer or its Affiliates on or after the Closing Date and
(ii) Finished Goods not identifiable as sold by, or that have not been
authorized by, either Seller or Buyer or their respective Affiliates and that
are physically returned on or after the 91st calendar day following the Closing
Date (“Buyer Returns”); provided, however, that Buyer shall have the exclusive
right to negotiate, authorize and approve each Buyer Return (consistent with its
past practices). Following the Closing Date, Seller and its Affiliates shall
have the right, at its option, to either (i) sell off any Finished Goods
relating to Seller Returns (“Returned Goods”) to Buyer at a purchase price
calculated in accordance with the Inventory Valuation or otherwise agreed upon
between the parties, or (ii) negotiate with third parties to sell such Returned
Goods at a negotiated price; provided that Buyer shall have a right of first
refusal on any sale of Returned Goods as expressly described in the following
four sentences (a “Right of First Refusal”). Prior to agreeing to sell any
Returned Goods to any third party, Seller shall send a written notice to Buyer
(a “Return Notice”) setting forth a description of the Returned Goods in
question and the purchase price offered by the third party (the “Third Party
Price”). Buyer shall have five (5) Business Days (the “ROFR Notice Period”) to
notify Seller in writing pursuant to which it agrees to purchase such Returned
Goods from Seller at the Third Party Price (an “Acceptance Notice”). If within
ROFR Notice Period, Seller receives an Acceptance Notice from Buyer, Seller
shall be obligated to sell such Returned Goods to Buyer at the Third Party
Price. If Buyer does not exercise its Right of First Refusal (either by
providing notice to Seller of its intention not to exercise its Right of First
Refusal or by allowing the ROFR Notice Period to lapse), Seller shall have the
right to sell such Returned Goods to a third party at the Third Party Price.

(c) Limitation on Unidentifiable ChargebackslReturns. Notwithstanding the
foregoing, in no event shall Seller be responsible for Unidentifiable
Chargebacks and Unidentifiable Returns in excess of $500,000 in the aggregate.

(d) Disputes. Seller and Buyer shall cooperate with each other to resolve any
issues relating to or arising under this Section 5.4. If a party provides a
dispute notice to the other party, the representatives of Seller and Buyer
shall, within thirty (30) days following the date of receipt of the dispute
notice (the “Dispute Resolution Period”), attempt in good faith to resolve their
differences

 

- 15 -



--------------------------------------------------------------------------------

and any resolution by them that is agreed to in writing shall be final, binding
and conclusive. If at the conclusion of the Dispute Resolution Period there is
any matter still remaining in dispute (“Disputed Matters”), then all Disputed
Matters shall be submitted for resolution to an independent registered public
accounting firm or third-party factoring company that is mutually agreeable to
the parties (the “Special Accountants”). The parties will cause the Special
Accountants to use commercially reasonable efforts to resolve all Disputed
Matters within 10 days of submission to the Special Accountants. In making such
resolution, the Special Accountants will review only those items and amounts
specifically set forth and objected to in writing and will resolve the dispute
with respect to each such item and amount. The determination of the Special
Accountants shall be conclusive, nonappealable and binding upon the parties for
all purposes. Buyer and the Seller agree that (x) the procedures established by
this Section 5.4(d) shall be the exclusive procedures for resolving disputes or
disagreements arising under this Section 5.4, and (y) that all of the time
periods provided for in this Section 5.4 may be extended by mutual written
agreement by Buyer and Seller. The fees, expenses and disbursements of the
Special Accountants shall be borne by Buyer, on the one hand, and Seller, on the
other hand, based upon the percentage which the portion of the contested amount
not awarded to each party bears to the amount actually contested.

5.5. Consents, etc. Seller shall use its reasonable best efforts to obtain prior
to the Closing, the Required Consents. Except as otherwise provided herein,
Seller shall be responsible for any consent fee, transfer fee, penalty or other
cost relating to any such consent or approval, or arising by reason of the
transactions contemplated hereby.

SECTION 6

PRORATION; CERTAIN OTHER MATTERS

6.1. Expenses. Seller shall be responsible for all expenses, liabilities and
obligations arising out of or relating to the Purchased Assets or the use,
possession, ownership or operation thereof accruing prior to the Closing Date
and Buyer shall be responsible for all such expenses, liabilities and
obligations on or after the Closing Date.

6.2. Attorneys Fees; Expenses; Taxes. Except as otherwise provided in this
Section 6.2, each party shall be responsible for the payment of its own
attorneys’ and other fees and expenses (including, without limitation, any
investment advisor, finder or similar fees) in connection with the transactions
contemplated hereby. Buyer and Seller shall each be liable for and shall pay one
half of all applicable Taxes properly payable on and in connection with the
conveyance and transfer of the Purchased Assets. Buyer shall be responsible for
all fees and expenses in connection with the conveyance and transfer of the
Transferred Intellectual Property.

6.3. Brokers. Buyer represents and warrants to Seller that it has not employed
any investment adviser, agent, broker or finder in connection with the
transaction contemplated by this Agreement. Buyer hereby indemnifies Seller
against and agrees to hold Seller harmless from any and all claims, losses,
demands, expenses, suits and liabilities arising from or in any way connected
with any claim for a commission or similar fee brought or made by any Person who
may have been hired in such capacity by Buyer. Seller represents and warrants to
Buyer that it has not employed any investment adviser, agent, broker or finder
in connection with the transactions

 

- 16 -



--------------------------------------------------------------------------------

contemplated by this Agreement, other than Centerview Partners LLC. Seller
hereby indemnifies Buyer against and agrees to hold Buyer harmless from any and
all claims, losses, demands, expenses, suits and liabilities arising from or in
any way connected with any claim for a commission or similar fee brought or made
by any Person who may have been hired in such capacity by Seller, including but
not limited to Centerview Partners LLC.

6.4. Schedule Updates. Seller shall update Schedule 1.1(d), (only to the extent
related to changes in the Order Book or to purchase orders from suppliers),
Schedule 1.1(ii) and Schedule 1.1(qq), in each case solely to reflect (and such
updates shall, for purposes of this Section 6.4 and each of Sections 1.1(d),
1.1(ii) and 1.1(qq), be limited to) ordinary course transactions consistent with
the past practices of the Purchased Business which occur between the Execution
Date and the Closing Date, and shall deliver such updated Schedules to Buyer on
the Closing Date.

6.5. Further Assurances. All Excluded Assets that are received or deemed to be
received by Buyer after the Closing will be received by Buyer as agent, in trust
for and on behalf of Seller, and Buyer will pay or deliver promptly all of such
Excluded Assets to Seller and will provide to Seller any written information
received concerning such Excluded Assets, including any related invoice. All
Purchased Assets that are received or deemed to be received by Seller after the
Closing will be received by Seller as agent, in trust for and on behalf of
Buyer, and Seller will pay or deliver promptly all of such Purchased Assets to
Buyer and will provide to Buyer any written information received concerning such
Purchased Assets, including any related invoice. From and after the Closing
Date, as and when reasonably requested by any party, each party will execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and will take, or cause to be taken, at the requesting party’s
expense, all such further or other actions as such other party may reasonably
deem necessary or desirable to consummate the transactions contemplated by this
Agreement.

SECTION 7

TRANSFER OF INTELLECTUAL PROPERTY

7.1. Use after Closing. From and after the Closing Date, Seller and its
Affiliates shall discontinue all use of the Transferred Intellectual Property
purchased by Buyer under this Agreement and neither Seller nor its Affiliates
shall use any trademark, tradename or other Intellectual Property which
infringes the Transferred Intellectual Property; provided, however, that Seller
shall have the limited and nonexclusive right and license to use such trademarks
and tradenames, to the least extent reasonably necessary, for the purpose of
selling any Non-Purchased Inventory or, in accordance with Section 5.4(b), any
Returned Goods.

7.2. IP Renewals. Seller shall (or shall cause its Affiliates to) effect all
renewals of all Transferred Intellectual Property that are scheduled to or may
expire between the Execution Date and the date that is 30 days following the
Closing Date. Seller shall be responsible for all fees and expenses in
connection with all such renewals, and Buyer shall reasonably assist Seller in
connection therewith, including executing and delivering, or causing to be
executed and delivered, all such documents and instruments as Seller may
reasonably deem necessary to effect such renewals.

 

- 17 -



--------------------------------------------------------------------------------

SECTION 8

REPRESENTATIONS AND WARRANTIES

8.1. Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows:

(a) Title to Assets. Seller has, and at Closing will transfer to Buyer, good and
marketable title to the Purchased Assets, free of any and all Liens. Seller
directly or indirectly and exclusively owns the Purchased Assets. Except as set
forth on Schedule 8.1(a), the Purchased Assets include substantially all of the
assets (other than the Excluded Assets) sufficient to conduct the Purchased
Business substantially in accordance with past practices.

(b) Organization; Authority; Binding Obligation. Seller is a corporation duly
and validly organized and existing under the Laws of the State of Delaware and
has the corporate power to own or lease its assets and property, to carry on the
Purchased Business as now being conducted by it and Seller is duly qualified as
a corporation to do business in each jurisdiction in which the nature of
Purchased Business or the Purchased Assets makes such qualification necessary
except where such failure to qualify would not constitute a Material Adverse
Change. The execution and performance of this Agreement and all acts which may
be necessary or appropriate to consummate the transactions contemplated
hereunder have been authorized by all corporate actions necessary to be taken
for the approval of this Agreement and the transactions contemplated hereunder.
This Agreement has been properly executed by Seller and it is legally valid and
binding upon Seller, is enforceable against Seller according to its terms except
as such enforceability may be limited by principles of public policy and
applicable bankruptcy, insolvency, moratorium or other Laws affecting the rights
of creditors generally and by general principles of equity.

(c) No Conflict. Except as disclosed on Schedule 8.1(c), the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereunder do not conflict with, or result in any violation of any term or
condition of, result in a breach or termination of, constitute a default under
or result in the creation of any Lien upon any of the Purchased Assets, the
Purchased Business or the Assumed Liabilities, pursuant to (i) the
organizational documents of Seller or its Affiliates, (ii) any Purchased
Contract or (iii) any requirement of Law or of any Governmental Entity. Without
limiting the foregoing, Schedule 8.1(c) expressly sets forth each Purchased
Contract that requires the consent, approval, authorization or waiver of or
from, or notice to, a third Person in connection with the execution and delivery
by the Seller of this Agreement and the consummation by the Seller of the
transactions contemplated hereby.

(d) Consents and Approvals. There is no requirement to make any filing with,
give any notice to or obtain any material license, permit, certificate,
registration, authorization, consent or approval of, any governmental or
regulatory authority as a condition to the lawful consummation of the
transactions contemplated by this Agreement, except for the filings,
notifications, licenses, permits, certificates, registrations, consents and
approvals described in Schedule 8.1(d) or that relate solely to the identity of
Seller or the nature of any business carried on by Seller.

 

- 18 -



--------------------------------------------------------------------------------

(e) Financial Condition. Annexed hereto as Schedule 8.1(e) are copies of the
Financial Statements. Except as set forth in Schedule 8.1(e), the Financial
Statements (i) have been prepared in accordance with generally accepted
accounting practices (“GAAP”), subject, in the case of any interim Financial
Statements, to the absence of footnote disclosure and normal year-end
adjustments, and (ii) present in all material respects the financial position,
results of operations and cash flows of the Purchased Business as at the dates
and for the periods indicated. Except as set forth in Schedule 8.1(e), the
Financial Statements contain and reflect all necessary adjustments and accruals
for a fair presentation of the financial condition of the Purchased Business as
of their respective dates in all material respects, subject, in the case of any
interim Financial Statements, to the absence of footnote disclosure and normal
year-end adjustments.

(f) Personal Property; Fixed Assets. Schedule 8.1(f) identifies, as of the date
of this Agreement, all of the material leased tangible personal property used by
Seller in the operation of the Purchased Business (collectively, the “Leased
Assets”). As of the Execution Date, Seller has the right to use all of the
Leased Assets in connection with the operation of the Purchased Business
pursuant to valid lease arrangements and Seller has provided to Buyer a true and
complete copy of each such written lease arrangement and all amendments,
variations and extensions thereto. All of the material Fixed Assets are in good
repair and operating condition, having a regard to their use and age (normal
wear and tear excepted),

(g) Real Property.

(i) Seller does not own and has not agreed to acquire any fee simple interest in
any real property that is exclusively used or to be used in the operation of the
Purchased Business.

(ii) Schedule 8.1(g) lists (A) all leases, agreements to lease or other forms of
tenancy agreement (and any amendments, extensions or renewals thereto) relating
to real property used, or to be used, by Seller exclusively in the operation of
the Purchased Business (the “Facility Leases”), (B) the parties thereto,
(C) their expiry dates, (D) any options to renew, (E) the address of the leased
premises and (F) the rates of minimum or fixed rent payable thereunder. Schedule
8.1(g) also lists all of the locations in respect of which Seller has made an
offer to lease to the owner, which offer to lease if accepted will constitute an
agreement to lease on the terms set out therein.

(iii) Seller’s interest in the leasehold estate of all the Premises is not
subject to any Lien, and subject to any limitations contained in any Facility
Lease relating to the Premises, Seller has the exclusive right to possess, use
and occupy the Premises free from any easement or other restriction of any kind.
Except as set forth on Schedule 8.1(g), each Facility Lease is in good standing
and is valid, in full force and effect and contains the entire agreement between
each party and Seller has neither given nor received any written notice of
default, termination, or partial termination under any Facility Lease, which
notice is currently outstanding, and there is no existing or continuing breach
or default by Seller or, to the knowledge of Seller, any other party in the
performance or payment of any obligation under any Facility Lease and Seller has
complied in all material respects with the provisions of each Facility Lease.

 

- 19 -



--------------------------------------------------------------------------------

(iv) Seller has not assigned, subleased or granted any right in rem of
occupation or otherwise in respect of any portion of the Premises to any person
or entity.

(v) Subject to the terms of the Facility Leases, none of the Premises are
subject to any easement, right of way, license, grant, building or use
restriction, exception, reservation, limitation or other impediment which
adversely interferes with or impairs the present and continued use thereof in
the operation of the Purchased Business in a manner consistent with past
practices, and Seller enjoys peaceful and undistributed possession of all of the
Premises.

(vi) Seller has provided to Buyer access to its files to review a true and
complete copy of each Facility Lease and all amendments, variations and
extensions thereof.

(vii) There are no unresolved disputes of a material nature between Seller and
any party to a Facility Lease.

(h) No Bankruptcy. Seller is solvent and is not in the hands of a receiver.
There is no application for receivership pending and no proceedings are pending
or threatened by or against Seller for bankruptcy or reorganization in any court
or other administrative body.

(i) Legal Proceedings. Except as disclosed on Schedule 8.1(i), no action or
proceeding has been instituted or, to the best of Seller’s knowledge, threatened
before any court or governmental agency to restrain or prohibit, or to obtain
damages in respect of, or which is related to or arises out of, this Agreement
or the transactions contemplated herein, and there is no pending or, to Seller’s
knowledge of, threatened litigation, action, suit, mediation, arbitration,
dispute, opposition or other proceeding or governmental investigation with
respect to, the Purchased Assets, the Purchased Business or the Assumed
Liabilities. Except as set forth on Schedule 8.1(i), no judgment, award, order
or decree has been (i) rendered against Seller with respect to the Purchased
Business, Purchased Assets or Assumed Liabilities and is still outstanding or
(ii) to Seller’s knowledge, threatened against or involving Seller, the
Purchased Business, the Purchased Assets or the Assumed Liabilities.

(j) Intellectual Property; Non-Infringement.

(i) Schedule 1.1(aaa) contains a correct and complete list as of November 30,
2007 of all registered Transferred Intellectual Property owned or licensed and
used by Seller in connection with the operation of the Purchased Business and
indicates whether such Intellectual Property is owned by or licensed to Seller.
Except as referred to on Schedule 8.1(j), Seller owns all rights to use, or
holds a valid license to use, all such Transferred Intellectual Property. To the
knowledge of Seller and except as specifically referred to on Schedule 8.1(j),
Seller has not violated or infringed any patent, copyright, trade secret,
trademark, service mark or other intellectual property rights of any other
person or entity, and there are no claims pending or to the knowledge of Seller,
threatened against Seller asserting that the use of any Intellectual Property by
Seller infringes the rights of any other person or entity. Seller has no pending
claims of violation or infringement of any Intellectual Property against any
other person or entity, and Seller is not aware of any such violation or
infringement.

 

- 20 -



--------------------------------------------------------------------------------

(ii) Schedule 8.1(j) separately sets forth a list of all licenses, sublicenses,
and other agreements of Seller relating to Transferred Intellectual Property,
other than licenses for commercial off-the-shelf software with a value of less
than $10,000, and true and complete copies thereof have previously been
delivered to Buyer. All such licenses are valid, enforceable, subsisting, in
full force and effect, and binding upon the parties thereto, and to Seller’s
knowledge each party thereto is and has been in full compliance with all
applicable material terms and requirements thereof, including without limitation
any payments of royalties thereunder, and there has occurred no event which,
with notice or the passage of time or otherwise, would constitute a default
thereunder or grounds for termination or modification thereof or the imposition
of any charge or penalty thereunder.

(iii) Seller and Buyer each acknowledge that certain of the trademarks
comprising the Transferred Intellectual Property have been and/or are being used
in conjunction with, and certain aspects of the Purchased Business have been
conducted using, the words “Liz Claiborne,” “a Liz Claiborne Company” and
similar terms (collectively, the “Seller IP” ). The Seller IP as listed on
Schedule 8.1(j) is and will remain the property of Seller, and nothing in this
Agreement shall be deemed to transfer to Buyer any trademark rights in the
Seller IP or any goodwill associated therewith, or grant to Buyer any right to
use the Seller IP.

(k) Finished Goods. All Finished Goods as of the Closing consist of items of
merchantable quality for sale in the ordinary course of business.

(l) Promotions and Allowances. Schedule 8.1(1) sets forth the material terms in
effect as of the Execution Date of all return, markdown, promotion, co-op
advertising and other similar programs or allowances currently offered generally
by Seller to any customer with respect to the Purchased Business.

(m) Purchased Contracts. Schedule 8.1(m) contains a list of all contracts and
agreements primarily involving the Purchased Assets, Purchased Business or
Assumed Liabilities involving payment to or by Seller in excess of $75,000 to
which Seller is a party or by which Seller or any of the Purchased Assets are
bound. Seller is not in material default under, and Seller has neither given nor
received any written notice of any material default or termination with respect
to, any of the Purchased Contracts, except for notices of defaults that have
since been cured. Seller has complied in all material respects with the
provision of each Purchased Contract. In addition, except as set forth on
Schedule 8.1(m), the Purchased Business is not bound by any non-competition or
similar restrictive covenant. Copies of all written Purchased Contracts have
been made available to Buyer or its counsel.

(n) Customers. Schedule 8.1(n) sets forth information showing the twenty
(20) largest customers of the Purchased Business during each of the preceding
three (3) calendar years, the volume of orders and any open orders from each
such customer.

(o) Employees. Except as disclosed on Schedule 8.1(o), Seller is not party to
any written or oral employment, retention, severance, stay-put,
change-in-control, service or consulting agreement relating to any one or more
of its employees that are primarily involved in the Purchased Business or any
other person that is deemed to be an employee of Seller that is primarily
involved in the Purchased Business (each such employee, an “Applicable Employee”
and all such employees collectively, the “Applicable

 

- 21 -



--------------------------------------------------------------------------------

Employees”). Schedule 8.1(o) contains a true and complete list as of the
Execution Date of the names, titles, and salaries or hourly rates, date of hire,
bonus arrangements and commissions of each Applicable Employee, and all other
payments and benefits to which such Applicable Employee may be entitled from
Seller or any of its Affiliates or pursuant to or in connection with the
transactions contemplated by this Agreement. Except as disclosed on Schedule
8.1(o), there is no Applicable Employee who cannot be dismissed on such period
of notice as is required by Law in respect of a contract of hire for an
indefinite term. Except as disclosed on Schedule 8.1(o), neither Seller nor any
of its Affiliates is a party to any written or oral collective bargaining
agreement or arrangement relating to any Applicable Employee and, to Seller’s
knowledge, there are no organizational efforts by any union with respect to any
Applicable Employee. Schedule 8.1(o)-A sets forth Seller’s calculation of the
maximum amount of potential retention payments and potential severance payments,
in the aggregate, pursuant to all Talent Retention Agreements set forth on
Schedule 8.1(0).

(p) Insurance. Except as disclosed on Schedule 8.1(p), all general and product
liability insurance policies presently maintained by Seller with respect to the
Purchased Assets and the Purchased Business are with reputable insurance
carriers, provide coverage consistent with industry standard in character and
amount customary for the Purchased Business. Each such insurance policy is in
full force and effect and all premiums due and payable in respect thereof have
been paid. Seller has provided Buyer with a complete list of all claims made
within the last three (3) years and all pending claims with respect to the
Purchased Assets under any policies of property and casualty insurance and bonds
maintained by Seller with respect to the Purchased Assets. To Seller’s
knowledge, no state of facts exists with respect to which Seller would file any
insurance claim with respect to the Purchased Business or the Purchased Assets
other than any insurance claim which would be made in the ordinary course of the
Purchased Business consistent with past practices.

(q) Ordinary Course of Business. Except as set forth on Schedule 8.1(q), since
September 29, 2007, Seller has operated the Purchased Business in the ordinary
course of business consistent with past practices and there has not been a
Material Adverse Change. Without limiting the generality of the foregoing, and
except as set forth on Schedule 8.1 (q), since September 29, 2007:

(i) there has been no material destruction or loss of or to any of the Purchased
Assets;

(ii) there has been no sale, transfer or other disposition of any material asset
of used in the Purchased Business, other than in the ordinary course of business
consistent with past practices;

(iii) the Books and Records of the Purchased Business have been maintained in
the usual, regular and ordinary manner on a basis consistent with prior years;

(iv) there has been no labor dispute, unfair labor practice charge or employment
discrimination charge, nor institution or, to the knowledge of the Seller,
threatened institution of any effort, complaint or other proceeding in
connection therewith, materially adversely affecting the operation of the
Purchased Business;

 

- 22 -



--------------------------------------------------------------------------------

(v) there has been no amendment, termination or waiver of any right by Seller or
its Affiliates under any Purchased Contract or Permit, other than in the
ordinary course of business consistent with past practices or terminations in
accordance with the terms of any such Purchased Contract or Permit;

(vi) there has been no: (i) increase in the compensation or in the rate of
compensation or commissions payable or to become payable by Seller to any
director, officer, employee, salesman, independent contractor or agent in
respect of his or her direct involvement in the Purchased Business, other than
in the ordinary course of the Purchased Business consistent with past practices;
or (ii) increase in any payment of or commitment to pay any bonus, profit
sharing or other extraordinary compensation to any officer, director, salesman,
agent, independent contractor or employee in respect of his or her direct
involvement in the Purchased Business, other than in the ordinary course of
business consistent with past practices;

(vii) there has been no Lien created on or in any of the Purchased Assets or
assumed by Seller with respect to any of the Purchased Assets or the Purchased
Business, other than in the ordinary course of business consistent with past
practices;

(viii) there has been no creation of, amendment to or contribution, grant,
payment or accrual for or to the credit of any employee primarily involved in
the Purchased Business with respect to any bonus, incentive compensation,
deferred compensation, profit sharing, retirement, pension, group insurance or
other benefit plan, or any union, employment or consulting agreement or
arrangement, other than in the ordinary course of business consistent with past
practices;

(ix) in the operation of the Purchased Business, there has not been any forward
purchase commitments in excess of the requirements of the Purchased Business for
normal operating inventories or at prices higher than the current market prices;

(x) in the operation of the Purchased Business, there has not been any forward
sales commitments or any failure to satisfy any accepted order for goods or
services other than in the ordinary course of business consistent with past
practices;

(xi) there has not been any change in the accounting or tax practices followed
used in the operation of the Purchased Business;

(xii) there has not been any change adopted in the depreciation or amortization
policies or rates; or any change in the credit terms offered to customers of, or
by suppliers to, the Purchased Business; and

(xiii) with respect to the Purchased Business or any Purchased Asset, Seller has
not incurred any indebtedness for any liabilities or paid for or prepaid any
liabilities incurred other than in the ordinary course of business consistent
with past practices.

 

- 23 -



--------------------------------------------------------------------------------

(r) Compliance with Laws. Seller is in material compliance with all Laws
applicable to it with respect to the Purchased Assets, the operation of the
Purchased Business and the transactions contemplated hereby.

(s) Permits. Seller holds all material permits, licenses, registrations,
approvals and authorizations from all Governmental Entities which are necessary
to conduct the Purchased Business in a manner consistent with its past practices
(the “Permits”) and all of the Permits are listed on Schedule 8.1(s). Each
Permit is valid, subsisting and in good standing and Seller is not in material
default or breach of any Permit, and no proceeding is pending or, to the
knowledge of Seller, threatened to revoke or limit any Permit.

(t) Accelerated Payments. Except as set forth in Schedule 8.1(t), none of the
Purchased Contracts contain any obligation to make a “change of control” payment
to employees or consultants of Seller (including without limitation, severance,
so-called “parachute” payments, bonuses or otherwise) or any provision that
results in the acceleration of time of payment or vesting of any benefits under
any Purchased Contract, gives rise to any right of termination or acceleration
of indebtedness under any Purchased Contract, or gives rise to any restriction
or limitation under any Purchased Contract.

(u) Suppliers. Prior to the Closing Date, Seller shall provide Buyer with
Seller’s accounts payable master file and register in respect of the Purchased
Business as of December 31, 2007. As of the Execution Date, neither Seller nor
any of its Affiliates has received any written notice to the effect that the
benefits of any relationship with any of the major suppliers of the Purchased
Business will not continue after the Closing Date in substantially the same
manner as before the Execution Date.

(v) Environmental Matters. During Seller’s (or any of its Affiliates’) occupancy
of the Premises pursuant to each Facility Lease set forth on Schedule 3.2(f),
Seller, its Affiliates and those for whom in Law it is responsible have complied
in all material respects with Environmental Laws as they affect such Premises.
Seller has obtained all material licenses, permits, approvals, consents,
certificates, regulations and other authorizations (`Environmental Permits”)
under Environmental Laws required for the operation of the Purchased Business at
the Premises subject to each Facility Lease set forth on Schedule 3.2(f) and all
such Environmental Permits are valid and subsisting. To the knowledge of Seller,
Seller is not in material default or breach of any such Environmental Permits.
No proceeding is pending or, to the Seller’s knowledge, threatened to revoke or
limit such Environmental Permits.

(w) Taxes. Seller or one of its Affiliates has (i) timely filed all Tax returns
in respect of the Purchased Business and the Purchased Assets with respect to
all periods of time prior to the Closing Date, except for Tax returns not yet
due to be filed or for which Seller or one of its Affiliates has filed an
extension of time that has not yet come due, and (ii) timely paid all applicable
Taxes in respect of the Purchased Business and the Purchased Assets with respect
to any period of time prior to the Closing Date, except for Taxes accrued but
not yet due and payable, contested in good faith or subject to extensions. No
written notice of assessment or reassessment and no notice of any pending
action, proceeding or claim relating to Taxes payable or collectable in respect
of the Purchased Business or Purchased Assets has been received by Seller or any
of its Affiliates. For purposes of this Section 8.1(w), “Tax” and “Taxes” shall
include any taxes, fees levies, duties, charges, premiums, contributions or
similar assessments (including

interest, penalties and additions) imposed by or payable to any governmental or
other taxing authority, whether foreign, federal, state, provincial, local or
otherwise.

 

- 24 -



--------------------------------------------------------------------------------

8.2. Buyer’s Representations and Warranties. Buyer hereby represents and
warrants to Seller as follows:

(a) Organization; Authority; Binding Obligation. Buyer is a corporation duly and
validly organized and existing under the Laws of Florida. The execution and
performance of this Agreement and all acts which may be necessary or appropriate
to consummate the transactions contemplated hereunder have been authorized by
company actions necessary to be taken for the approval of this Agreement and the
transactions contemplated hereunder. This Agreement has been properly executed
by Seller and it is legally valid and binding upon Seller, is enforceable
against Seller according to its terms except as such enforceability may be
limited by principles of public policy and applicable bankruptcy, insolvency,
moratorium or other Laws affecting the rights of creditors generally and by
general principles of equity.

(b) No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder do not conflict with or
result in any violation of any term or condition of, or constitute a default
under, (i) the organizational documents of Buyer, (ii) any agreement or other
instrument to which Buyer is a party or by which Buyer is bound or affected, or
(iii) any requirement of Law or of any Governmental Entity.

(c) No Bankruptcy. Buyer is solvent and is not in the hands of a receiver, there
is no application for receivership pending and no proceedings are pending or
threatened by or against Buyer for Bankruptcy or reorganization in any federal
or state court.

(d) Legal Proceedings. No action or proceeding has been instituted or, to the
best of Buyer’s knowledge, threatened before any court or governmental agency to
restrain or prohibit, or to obtain damages in respect of, or which is related to
or arises out of, this Agreement or the transactions contemplated herein.

(e) Compliance with Laws. Buyer is in material compliance with all Laws
applicable to it with respect to the transactions contemplated hereby.

8.3. Survival of Representations, Warranties, Covenants and Agreements. All
representations and warranties herein shall be operative and in full force and
effect, and the parties hereto shall be entitled to rely thereon, regardless of
any investigation made by or for them. All such representations and warranties
shall, except as specifically limited by Section 12.3, survive the execution and
delivery of this Agreement, the Closing and the consummation of the transactions
provided for herein for a period of eighteen (18) months following the Closing
Date, except that the representations and warranties set out in Sections 8.1(a),
(b), (h), (o), (t), (v) and (w) and in Sections 8.2(a) and (c) shall survive
until ten (10) days following the expiration of the applicable statutory period
of limitations with respect to the matter to which the claim relates. No
representations and warranties shall be merged or extinguished by reason of the
execution of the transactions herein. Any claim for indemnification under
Sections 13.1(a) or 13.2(a) relating to a

 

- 25 -



--------------------------------------------------------------------------------

breach of any of the representations or warranties contained herein may be made
at any time during the 18-month period following the Closing Date, except that
any claim for indemnification under Sections 13.1(a) or 13.2(a) relating to a
breach of any of the representations and warranties set out in Sections 8.1(a),
(b), (h), (o), (t), (v) and (w) or in Sections 8.2(a) and (c) may be made at any
time on or prior to the 10th day following the expiration of the applicable
statutory period of limitations with respect to the matter to which the claim
relates. Any claims for indemnification under Sections I3.1(b), (c), (d), (e),
(f), (g), (h), (i) or (j) or Sections 13.2(b), (c), (d) or (e) may be made at
any time following the Closing Date, subject only to applicable limitation
periods imposed by Law. Any contract or tort claim involving fraud, actions
taken in bad faith, intentional misrepresentation or intentional breach may be
made at any time, subject only to applicable limitation periods imposed by Law.

SECTION 9

INVESTIGATION BY BUYER

9.1. Availability of Information. For the period beginning on the date of this
Agreement and ending on the Closing Date, Seller shall make available to Buyer
and its representatives, agents, counsel and accounts for inspection,
examination and audit such of its assets, liabilities facilities, records and
personnel as Buyer may reasonably request to conduct its due diligence
investigation regarding Seller and the Purchased Assets and prepare for the
Closing. Any inspections, examinations, and audits shall be conducted during
normal business hours by Buyer’s employees or agents upon reasonable advance
notice and shall not unduly interfere with Seller’s normal operations. In
connection with the foregoing, Seller shall make available its employees to
answer reasonable questions by Buyer and Buyer’s employees and agents.

SECTION 10

COVENANTS OF SELLER

10.1. Ordinary Course. Except as set forth in Schedule 10.1, from the Execution
Date until the Closing Date, Seller shall (i) maintain its company existence in
good standing; (ii) maintain in effect all of its presently existing product
liability and insurance coverage; (iii) make commercially reasonable efforts to
preserve its present business relationships with its material suppliers and
customers; (iv) conduct the Purchased Business in the usual and ordinary manner
consistent with past practice, without a substantial change in current
operational policies, and perform in all material respects all agreements with
or other obligations to banks, customers, suppliers, employees and others;
(v) not sell, mortgage, pledge, lease or otherwise transfer or dispose of any of
the Purchased Assets or enter into any agreement with respect to the foregoing,
other than in the ordinary course of business consistent with past practices;
(vi) use commercially reasonable efforts to protect all confidential information
and trade secrets of the Purchased Business; (vii) use commercially reasonable
efforts in the ordinary course of business and consistent with past practices to
protect the Transferred Intellectual Property; and (viii) not enter into any
lease, offer to lease or commitment in respect of real property exclusively
relating to the Purchased Business or any amendment, modification, renewal or
variation of any Facility Lease, other than renewals or terminations in
accordance with the terms of any such Facility Leases.

 

- 26 -



--------------------------------------------------------------------------------

10.2. Buyer Confidential Information. Seller shall, and shall cause its
Affiliates to, keep in confidence and shall not use, and shall cause its
Affiliates not to use, for its or their own benefit or for the benefit of any
third parties, or divulge to any third parties, any confidential information,
knowledge, data or plans of Buyer or its Affiliates, including without
limitation any confidential information, knowledge, data or plans relating to
the Purchased Business (collectively, the “Buyer Confidential Information”).
Buyer Confidential Information shall be considered and kept as the private,
proprietary and confidential information of Buyer or such Affiliate, as the case
may be, and may not be divulged without the express written authorization of
Buyer.

10.3. Certain Filings. Seiler agrees to make or cause to be made all filings
with Governmental Entities that are required to be made by Seller or its
Affiliates to carry out the transactions contemplated by this Agreement,
including as required under any applicable anticompetition Law. Seller agrees to
provide reasonable good faith assistance to Buyer in making all such filings,
applications and notices as may be necessary or desirable in order to obtain the
authorization, approval or consent of any Governmental Entity which may be
reasonably required or which Buyer may reasonably request in connection with the
consummation of the transactions contemplated hereby, including as required
under any applicable anti-competition Law.

10.4. Efforts to Satisfy Conditions. Seiler agrees to use reasonable best
efforts to satisfy the conditions set forth in Section 12.1 hereof that are
within its control.

10.5. Notification of Certain Matters.

(a) From the Execution Date until the Closing Date, promptly after obtaining
knowledge thereof, Seller shall notify Buyer in writing of (a) the occurrence or
non-occurrence of any fact or event which causes or would be reasonably likely
to cause (i) any representation or warranty of Seller contained in this
Agreement to be untrue or inaccurate in any material respect or (ii) any
covenant, condition or agreement of Seller in this Agreement not to be complied
with or satisfied in any material respect and (b) any failure of Seller to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it hereunder in any material respect; provided, however, that no
such notification shall modify the Schedules or affect the representations,
warranties, covenants and agreements of Seller or Buyer’s right to rely thereon
and Buyer’s remedies with respect thereto (including any rights to
indemnification pursuant to Section 13 and any contract or tort claims with
respect to fraud, actions taken in bad faith, intentional misrepresentation or
intentional breach), or the conditions to the obligations of Buyer, except with
respect to certain written updates to Schedule(s) to the extent and as expressly
provided in Section 6.4 and Section 10.5(b).

(b) Without limiting Seller’s rights pursuant to Section 6.4, at any time prior
to one Business Day prior to the Closing Date, in the event that Seller
determines, by reason of a change in circumstances or an event which was not
known or reasonably foreseeable by Seller prior to or as of the Execution Date,
that an update to any Schedule relating solely to any of the representations and
warranties of Seller contained in Section S is required in order to make any of
such representations and warranties of Seller contained herein true and correct
as of the Execution Date and as of the Closing Date, Seller shall have the right
to update, revise or

 

- 27 -



--------------------------------------------------------------------------------

supplement any such Schedule in writing with language describing specifically
and in reasonable detail the matter requiring such update, revision or
supplement and referencing each specific representation and warranty contained
in Section 8, including any subsection thereof, if applicable, to which such
disclosure relates; provided, however, that no such update, revision or
supplement of any Schedule shall affect the representations or warranties of
Seller or Buyer’s right to rely thereon and Buyer’s remedies with respect
thereto (including any rights to indemnification pursuant to Section 13 and any
contract or tort claims with respect to fraud, actions taken in bad faith,
intentional misrepresentation or intentional breach), or the conditions to the
obligations of Buyer, except as expressly provided in the immediately following
two sentences. Subject to the next following sentence, if Seller delivers any
written updated Schedule(s) relating to any of the representations and
warranties of Seller contained in Section 8 to Buyer in a timely manner pursuant
to and in accordance with the first sentence of this clause (b), and Buyer does
not give written notice of any dispute or disagreement in connection therewith
to Seller after delivery of such updated Schedule(s) and prior to the Closing,
and if the transactions contemplated by this Agreement are thereafter
consummated, then Buyer shall have no claim against Seller for a breach of such
representation or warranty to the extent based on the information contained in
such updated Schedule(s) and the provisions of Section 13 shall not apply with
respect to any such matter (except in the case of fraud, actions taken in bad
faith, intentional misrepresentation or intentional breach). If Seller delivers
any written updated Schedule(s) relating to any of the representations and
warranties of Seller contained in Section 8 to Buyer pursuant to and in
accordance with the first sentence of this clause (b), and Buyer gives written
notice of any dispute or disagreement in connection therewith to Seller after
delivery of such updated Schedule(s) and prior to the Closing, then (i) Buyer
and Seller shall use their reasonable best efforts to resolve any such dispute
or disagreement prior to the Closing (and, if necessary, may mutually agree to
extend the Closing Date to a date not later than the Outside Date, during which
time Buyer and Seller shall use their reasonable best efforts to resolve any
such dispute or disagreement prior to such extended Closing Date), and, if the
parties are able to resolve such dispute or disagreement prior to the Closing
(as it may be extended) and the transactions contemplated by this Agreement are
thereafter consummated, Buyer shall have no claim against Seller for a breach of
such representation or warranty to the extent based on the information contained
in such updated Schedule(s) and the provisions of Section 13 shall not apply
with respect to any such matter (except in the case of fraud, actions taken in
bad faith, intentional misrepresentation or intentional breach), or (ii) at
Buyer’s election, Buyer may terminate this Agreement by written notice to Seller
pursuant to Section 12.3(e).

(c) Seller shall give prompt notice in writing to Buyer of any notice or other
communication from any third party alleging that the consent of such third party
is or may be required to be obtained by Seller in connection with the
transactions contemplated by this Agreement.

10.6. Delivery of Books and Records. At the Closing, there shall be delivered to
Buyer by Seller all the Books and Records described in Section 2.1(g) that are
included in the Purchased Assets.

10.7. Change of Use of Name. Seller agrees that promptly after the Closing it
shall change the names of any of its Affiliates that include the words “C&C” or
“Laundry” (the “Specified Words”) to a name that does not include the Specified
Words or any part thereof or any similar words. Seller agrees that from and
after the Closing Date neither Seller nor any of its Affiliates will use the
Specified Words or any part thereof or any similar words.

 

- 28 -



--------------------------------------------------------------------------------

10.8. Access to Premises and Cooperation. Seller will afford to the authorized
representatives of Buyer access, as may be reasonably requested by Buyer and
with prior written notice to Seller, to Seller’s or any of its Affiliates’
Premises, properties, books, records, employees and representatives during
normal business hours (or at other times if Seller shall consent to or request
such other times) prior to the Closing Date. Seller acknowledges that Buyer may
request such access in connection with obtaining information related to the
conduct of the Purchased Business and the ownership of the Purchased Assets, and
shall use its reasonable best efforts to facilitate such access and information
to Buyer prior to the Closing Date. Buyer acknowledges and agrees that it will
coordinate and consolidate all requests for information and access by Buyer and
its authorized representatives so that they are reasonable in nature and are
coordinated through those representatives of Seller as may be designated by
Seller.

10.9. Notices Regarding Suppliers. From the Execution Date until the Closing
Date, Seller shall notify Buyer promptly after receiving written notice from any
major supplier of the Purchased Business to the effect that the benefits of the
relationship with such major supplier will not continue after the Closing Date
in substantially the same manner as before the Execution Date.

10.10. Retention Payment with Respect to Hired Employees. Seller shall pay 50%
of all retention payments pursuant to the Hired Employee Talent Retention
Agreements to the extent that any such retention payments become due and
payable.

SECTION 11

COVENANTS OF BUYER

11.1. Seller Confidential Information. Buyer shall, and shall cause its
Affiliates to, keep in confidence and shall not use, and shall cause its
Affiliates not to use, for its or their own benefit or for the benefit of any
third parties, or divulge to any third parties, any confidential information,
knowledge, data or plans of Seller or its Affiliates, including without
limitation any confidential information, knowledge, date or plans relating to
the Purchased Business other than in connection with the operation of the
Purchased Business as contemplated by this Agreement (collectively, the “Seller
Confidential Information”). Seller Confidential Information shall be considered
and kept as the private, proprietary and confidential information of Seller or
such Affiliate, as the case may be, and may not be divulged without the express
written authorization of Seller.

11.2. Certain Filings. Buyer agrees to make or cause to be made all filings with
governmental bodies that are required to be made by Buyer to carry out the
transactions contemplated by this Agreement, including as required under any
applicable anti-competition Law. Buyer agrees to provide reasonable good faith
assistance to Seller in making all such filings, applications and notices as may
be necessary or desirable in order to obtain the authorization, approval or
consent of any Governmental Entity which may be reasonably required or which
Seller may reasonably request in connection with the consummation of the
transactions contemplated hereby, including as required under any applicable
anti-competition Law.

 

- 29 -



--------------------------------------------------------------------------------

11.3. Efforts to Satisfy Conditions. Buyer agrees to use its reasonable best
efforts to satisfy the conditions set forth in Section 12.2 that are within its
control.

11.4. Notification of Certain Matters. From the Execution Date until the Closing
Date, promptly after obtaining knowledge thereof, Buyer shall notify Seller in
writing of (a) the occurrence or non-occurrence of any fact or event which
causes or would be reasonably likely to cause (i) any representation or warranty
of Buyer contained in this Agreement to be untrue or inaccurate in any material
respect or (ii) any covenant, condition or agreement of Buyer in this Agreement
not to be complied with or satisfied in any material respect and (b) any failure
of Buyer to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder in any material respect; provided,
however, that no such notification shall affect the representations, warranties,
covenants and agreements of Buyer or Seller’s right to rely thereon and Seller’s
remedies with respect thereto (including any rights to indemnification pursuant
to Section 13 and any contract or tort claims with respect to fraud, actions
taken in bad faith, intentional misrepresentation or intentional breach), or the
conditions to the obligations of Seller. Buyer shall give prompt notice in
writing to Seller of any notice or other communication from any third party
alleging that the consent of such third party is or may be required to be
obtained by Seller or the Company in connection with the transactions
contemplated by this Agreement.

11.5. Shelli Segal. Prior to the Closing Date, Buyer shall notify Seller as to
whether it has determined to purchase from Buyer each of the trademarks and
tradenames set forth on Schedule 1.1(aaa) that contain the name “Shelli Segal”
(the “Shelli Segal Marks”). If Buyer notifies Seller that it will purchase the
Shelli Segal Marks from Buyer, then (a) the Shelli Segal Marks shall be included
in the Transferred Intellectual Property, (b) all written agreements between
Seller or its Affiliates and Shelli Segal (the “Shelli Segal Agreement”) shall
be included in the Purchased Contracts, and (c) all liabilities and obligations
relating to the Shelli Segal Marks and the Shelli Segal Agreement shall be
included in the Assumed Liabilities. If Buyer notifies Seller that it will not
purchase the Shelli Segal Marks from Buyer or fails to notify Seller of its
determination with respect to this matter, then (a) the Shelli Segal Marks shall
not be included in the Transferred Intellectual Property, (b) the Shelli Segal
Agreement shall not be included in the Purchased Contracts, and (c) all
liabilities and obligations relating to the Shelli Segal Marks and the Shelli
Segal Contracts shall be included in the Excluded Liabilities. For the avoidance
of doubt, there shall be no adjustment to the Purchase Price due to Buyer’s
determination in accordance with this Section 11.5.

11.6. Service Credit to Hired Employees. Buyer shall give each Hired Employee
credit for time worked at Seller or its Affiliates in respect of all of Buyer’s
applicable policies and procedures.

11.7. Remza/MAF. From the Closing Date until the final resolution of the Remza
Matter (or the termination of the respective Remza/MAF Agreements in accordance
with their terms), Buyer shall not take any action with respect to the Purchased
Business or operate the Purchased Business in any manner (including without
limitation designing, manufacturing, importing, processing,

 

- 30 -



--------------------------------------------------------------------------------

marketing, promoting, selling, distributing, licensing and managing goods and
services using the Transferred Intellectual Property) in any of the following
territories: Bahrain, Kingdom of Saudi Arabia, Kuwait, Oman, Qatar, United Arab
Emirates, Yemen, Cyprus, Egypt, Libya, Algeria, Jordan, Lebanon, Morocco,
Tunisia, Turkey or Pakistan (collectively, the “Territory”); provided, however,
that Seller shall have full and complete control over the conduct of any
proceedings, discussions or negotiations relating to the Remza Matter; and
provided further, however, that Buyer shall have a reasonable approval right
with respect to any settlement that restricts or otherwise limits Buyer’s
ability to operate the Purchased Business anywhere in the Territory (such
approval not to be unreasonably withheld).

SECTION 12

CONDITIONS OF CLOSING

12.1. Conditions to Buyer’s Performance. The obligations of Buyer under this
Agreement are subject to the satisfaction, at or prior to the Closing Date, of
each of the following conditions; provided, however, that Buyer may at its
option waive in writing prior to or at Closing the performance of any of the
conditions imposed hereunder:

(a) (i) Each and every representation and warranty of Seller contained in this
Agreement, and any Schedule or any certificate delivered pursuant hereto, shall
have been true and correct when made and shall be repeated at the Closing and
(A) if qualified by materiality (or any variation of such term), shall be true
and correct as of the Closing Date (taking into account such materiality),
except that any such representation or warranty that is made as of a specified
date shall only be required to be true and correct as of that date, and (B) if
not qualified by materiality (or any variation of such term), shall be true and
correct in all material respects as of the Closing Date, except that any such
representation or warranty that is made as of a specified date shall only be
required to be true and correct in all material respects as of that date, and
(ii) Seller shall have performed and observed in all material respects all
covenants and agreements required to be performed or observed by Seller under
this Agreement at or before the Closing.

(b) No action or proceeding shall have been instituted or threatened before any
Governmental Entity to restrain or prohibit, or to obtain damages in respect of,
or which is related to or arises out of, this Agreement or the consummation of
transactions provided for herein.

(c) Seller shall have delivered to Buyer at or prior to Closing all of the items
set forth in Section 3.2.

(d) All Required Consents set forth on Schedule 12.1(d) shall have been obtained
and be in full force and effect, and Buyer shall have been furnished with
appropriate evidence thereof reasonably satisfactory to Buyer in form and
substance.

(e) All government approvals shall have been obtained.

(f) Seller shall have operated the Purchased Business in the ordinary course
consistent with past practices since the Execution Date.

 

- 31 -



--------------------------------------------------------------------------------

(g) There shall not have occurred any Material Adverse Change since the
Execution Date.

12.2. Conditions to Seller’s Performance. The obligations of Seller under this
Agreement shall be subject to the satisfaction, at or prior to the Closing Date,
of each of the following conditions; provided, however, that Seller may at its
option waive in writing prior to or at Closing the performance of any conditions
imposed hereunder:

(a) (i) Each and every representation and warranty of Buyer contained in this
Agreement, and any Schedule or any certificate delivered pursuant hereto, shall
have been true and correct when made and shall be repeated at the Closing and
(A) if qualified by materiality (or any variation of such term), shall be true
and correct as of the Closing Date (taking into account such materiality),
except that any such representation or warranty that is made as of a specified
date shall only be required to be true and correct as of that date, and (B) if
not qualified by materiality (or any variation of such term), shall be true and
correct in all material respects as of the Closing Date, except that any such
representation or warranty that is made as of a specified date shall only be
required to be true and correct in all material respects as of that date, and
(ii) Buyer shall have performed and observed in all material respects all
covenants and agreements to be performed or observed by it under this Agreement
at or before the Closing.

(b) No action or proceeding shall have been instituted or threatened before any
Governmental Entity to restrain or prohibit, or to obtain damages in respect of,
or which is related to or arises out of, this Agreement or the consummation of
transactions provided for herein.

(c) Buyer shall have delivered to Seller at or prior to Closing all of the items
set forth in Section 3.3.

(d) All government approvals shall have been obtained.

12.3. Termination. This Agreement may be terminated before Closing:

(a) by mutual written consent of Seller and Buyer;

(b) by either Seller or Buyer by written notice to the other if the Closing has
not been consummated on or before March 7, 2008 after the Execution Date (the
“Outside Date”); provided, however, that the right to terminate this Agreement
under this Section 12.3(b) shall not be available to any party whose breach of
any representation, warranty, covenant, or agreement under this Agreement has
been the cause of, or resulted in, the failure of the Closing to occur on or
before such date;

(c) by Seller, if there has been a material breach of any representation,
warranty, covenant, or agreement on the part of Buyer contained in this
Agreement and such breach has not been cured within twenty (20) days after
written notice to Buyer of such breach;

(d) by Buyer, if there has been a material breach of any representation,
warranty, covenant, or agreement on the part of Seller contained in this
Agreement and such breach has not been cured within twenty (20) days after
written notice to Seller of such breach;

 

- 32 -



--------------------------------------------------------------------------------

(e) by Buyer pursuant to and in accordance with the provisions of
Section 10.5(b);

(f) by either Seller or Buyer if any Governmental Entity has issued an
injunction, order or judgment restraining or prohibiting the consummation of the
transactions provided for in this Agreement, and such injunction, order or
judgment shall have become final and nonappealable; or

(g) by Buyer if there shall have occurred a Material Adverse Change since the
Execution Date.

Upon the termination of this Agreement for any reason, neither party shall have
any liability or further obligations arising out of this Agreement, except for
any liability resulting from any fraud, actions taken in bad faith, intentional
misrepresentation or intentional breach prior to termination. Furthermore, the
provisions of Sections 13 and 14 shall survive any termination of this
Agreement.

SECTION 13

INDEMNIFICATION

13.1. Indemnification by Seller. Seller agrees to indemnify and hold harmless
Buyer and its officers, directors, stockholders, employees, independent
contractors, agents and representatives, in their capacities as such, and the
successors, heirs or personal representatives of any of them (collectively,
“Buyer Indemnified Parties”) against and in respect of any and all losses,
claims, damages, liabilities and reasonable expenses, including any reasonable
legal or other reasonable out-of-pocket expenses incurred in connection with
investigating, responding to or defending any of the foregoing (“Losses”),
arising from or in connection with the following matters (the “Buyer’s
Indemnified Liabilities”), but net of the amount of any insurance proceeds
realized by such Buyer Indemnified Party with respect to such matters, without
duplication:

(a) any breach or inaccuracy of any representation or warranty by Seller
contained in this Agreement, subject to the Threshold and Cap (each, as defined
below);

(b) any breach, violation or non-performance of any covenant or obligation of
Seller contained in this Agreement or in any other transaction document executed
and delivered in connection with this Agreement;

(c) non-compliance with any applicable legislation relating to bulk sales;

(d) any claim in respect of any occurrence, defect, deterioration, or incident
(including any claim made for defective material and failure to comply with
specifications) relating to any (i) Purchased Inventory or (ii) products using
the Transferred Intellectual Property sold by Seller or any of its Affiliates,
in each case whether asserted before, on or after the Closing Date;

(e) the Seller Chargebacks and the Seller Returns;

 

- 33 -



--------------------------------------------------------------------------------

(f) any claim for a commission or similar fee brought or made by any Person who
may have been hired by Seller as an investment adviser, agent, broker or finder
in connection with the transactions contemplated by this Agreement, including
but not limited to Centerview Partners LLC;

(g) the failure of Seller to pay or discharge in due course any and all Excluded
Liabilities;

(h) the ownership of the Purchased Assets on or before the Closing Date or the
operation of the Purchased Business before the Closing Date;

(i) all fees, disbursements, expenses or settlement amounts payable in
connection with the dispute or settlement of the Chinese Laundry Complaint;
provided, however, that Seller shall have full and complete control over the
conduct of any proceedings, discussions or negotiations relating to the Chinese
Laundry Complaint matter and shall, in reasonable consultation with Buyer, have
the right to decide all matters of procedure, strategy, substance and settlement
relating to such matter; and provided further, however, that Buyer shall have a
reasonable approval right with respect to any settlement that impacts or limits
Buyer’s use of the Transferred Intellectual Property (such approval not to be
unreasonably withheld); or

(j) all fees, disbursements, expenses or settlement amounts payable in
connection with the Remza Matter; provided, however, that Seller shall have full
and complete control over the conduct of any proceedings, discussions or
negotiations relating to the Remza Matter and shall have the right to decide all
matters of procedure, strategy, substance and settlement relating to such
matter.

13.2. Indemnification by Buyer. Buyer agrees to indemnify and hold harmless
Seller and its officers, directors, stockholders, employees, independent
contractors, agents and representatives, in their capacities as such, and the
successors, heirs or personal representatives of any of them (collectively,
“Seller Indemnified Parties”) against and in respect of any Losses arising from
or in connection with the following matters (the “Seller’s Indemnified
Liabilities”), without duplication:

(a) any breach or inaccuracy of any representation or warranty by Buyer
contained in this Agreement, subject to the Threshold and Cap (each, as defined
below);

(b) any breach, violation or non-performance of any representation, warranty,
covenant or obligation of Buyer contained in this Agreement;

(c) any claim for a commission or similar fee brought or made by any Person who
may have been hired by Buyer as an investment adviser, agent, broker or finder
in connection with the transactions contemplated by this Agreement;

(d) the failure of Buyer to pay or discharge in due course any Assumed
Liability; or

(e) the ownership by Buyer of the Purchased Assets after the Closing Date.

 

- 34 -



--------------------------------------------------------------------------------

13.3. Assumption of Defense. An indemnified party shall promptly give written
notice (which notice shall describe in reasonable detail the claim, the
provisions of this Agreement upon which such claim is based and the total
monetary damages sought) to each indemnifying party after obtaining knowledge of
any matter as to which recovery may be sought against such indemnifying parry
because of the indemnity set forth in this Section 13, and, if such indemnity
shall arise from the claim of a third party, shall permit such indemnifying
party to assume the defense of any such claim or any proceeding resulting from
such claim; provided, however, that failure to give any such notice promptly
shall not affect the indemnification provided under this Section 13, except to
the extent such indemnifying party shall have been actually and materially
prejudiced as a result of such failure. Notwithstanding the foregoing, an
indemnifying party may not assume the defense of any such third-party claim if
it does not demonstrate to the reasonable satisfaction of the indemnified party
that it has adequate financial resources to defend such claim and pay any and
all Seller Indemnified Liabilities or Buyer Indemnified Liabilities, as
applicable, that may result therefrom, or if the claim (i) is reasonably likely
to result in imprisonment of the indemnified party, or (ii) names both the
indemnifying party and the indemnified party (including impleaded parties) and
representation of both parties by the same counsel would create a conflict. If
an indemnifying party assumes the defense of such third party claim, such
indemnifying party shall agree prior thereto, in writing, that it is liable
under this Section 13 to indemnify the indemnified party in accordance with the
terms contained herein in respect of such claim, shall conduct such defense
diligently, shall have full and complete control over the conduct of such
proceeding on behalf of the indemnified party and shall, subject to the
provisions of this Section 13, have the right to decide all matters of
procedure, strategy, substance and settlement relating to such proceeding;
provided, however, that any counsel chosen by such indemnifying party to conduct
such defense shall be reasonably satisfactory to the indemnified party, and the
indemnifying party will not without the written consent of the indemnified party
consent to the entry of any judgment or enter into any settlement with respect
to the matter which does not include a provision whereby the plaintiff or the
claimant in the matter releases the indemnified party from all liability with
respect thereto, or which may reasonably be expected to have an adverse effect
on the indemnified party. The indemnified party may participate in, but may not
control, such proceeding and retain separate co-counsel at its sole cost and
expense. Failure by an indemnifying party to notify the indemnified party of its
election to defend any such claim or proceeding by a third party within thirty
(30) days after notice thereof shall be deemed a waiver by such indemnifying
party of its right to defend such claim or action.

13.4. Non-Assumption of Defense. If no indemnifying party is permitted or elects
to assume the defense of any such claim by a third party or proceeding resulting
therefrom, the indemnified party shall diligently defend against such claim or
litigation in such manner as it may deem appropriate and, in such event, the
indemnifying party or parties shall promptly reimburse the indemnified party for
all reasonable out-of-pocket costs and expenses, legal or otherwise, incurred by
the indemnified party and its affiliates in connection with the defense against
such claim or proceeding, as such costs and expenses are incurred. Any counsel
chosen by such indemnified party to conduct such defense must be reasonably
satisfactory to the indemnifying party or parties, and only one counsel shall be
retained to represent all indemnified parties in an action (except that if
litigation is pending in more than one jurisdiction with respect to an action,
one such counsel may be retained in each jurisdiction in which such litigation
is pending). The indemnified party shall not settle or compromise any such claim
without the written consent of the indemnifying party, which consent shall not
be unreasonably withheld.

 

- 35 -



--------------------------------------------------------------------------------

13.5. Indemnified Party’s Cooperation as to Proceedings. The indemnified party
will cooperate in all reasonable respects with any indemnifying party in the
conduct of any proceeding as to which such indemnifying party assumes the
defense. For the cooperation of the indemnified party pursuant to this
Section 13, the indemnifying party or parties shall promptly reimburse the
indemnified party for all reasonable out-of-pocket costs and expenses, legal or
otherwise, incurred by the indemnified party or its affiliates in connection
therewith, as such costs and expenses are incurred.

13.6. Threshold. Any Buyer’s Indemnified Liability or Liabilities under
Section 13.1(a) and any Seller’s Indemnified Liability or Liabilities under
Section 13.2(a) shall be paid by Seller or Buyer, as the case may be, once such
Indemnified Liabilities exceed in the aggregate $100,000 (the “Threshold”),
disregarding any “materiality” or “Material Adverse Change” qualification
contained in any representation or warranty solely for purposes of determining
whether the amount of any such Indemnified Liabilities is applied toward the
Threshold; provided that, once the aggregate of the Buyer’s Indemnified
Liabilities, on the one hand, or the aggregate of the Seller’s Indemnified
Liabilities, on the other hand, exceed the Threshold, Seller or Buyer, as the
case may be, shall be obligated to indemnify and reimburse Buyer or Seller, as
the case may be, for the total amount of all such Indemnified Liabilities
(including the Threshold amount), subject to the Cap as provided in
Section 13.7; and provided further that such Threshold shall not apply to any
Loss as a result of, arising from or in connection with (i) any fraud, actions
taken in bad faith, intentional misrepresentation or intentional breach by Buyer
or Seller, (ii) any breach by Seller of any representation or warranty contained
in Sections 8.1(a), (b), (h), (o), (t), (v) or (w), (iii) any breach by Buyer of
any representation or warranty contained in Sections 8.2(a) or (c) or (iv) any
item which is accounted for pursuant to the adjustment provided for in
Section 4.4.

13.7. Cap. In no event shall Seller’s, on the one hand, and Buyer’s, on the
other hand, aggregate liability pursuant to a claim under Section 13.1(a) or
13.2(a), as applicable, exceed $5,000,000 (the “Cap”); provided, however, that
such Cap shall not apply to any Loss as a result of, resulting from or in
connection with (i) any fraud, actions taken in bad faith, intentional
misrepresentation or intentional breach by Buyer or Seller, (ii) any breach by
Seller of any representation or warranty contained in Sections 8.1(a), (b), (h),
(o), (t), (v) or (w), (iii) any breach by Buyer of any representation or
warranty contained in Sections 8.2(a) or (c) or (iv) any item which is accounted
for pursuant to the adjustment provided for in Section 4.4.

13.8. Exclusive Remedy. The parties hereto acknowledge and agree that the
foregoing indemnification provisions of this Section 13 shall be the exclusive
monetary remedy and causes of action with respect to any matter arising out of
or in connection with this Agreement, or any Schedule or Exhibit hereto or any
certificate delivered in connection herewith, except with respect to contract or
tort claims based on fraud, actions taken in bad faith, intentional
misrepresentation or intentional breach.

13.9. No Consequential Damages. The obligations of Seller or Buyer with respect
to a claim for indemnification under this Section 13 shall not include any
special, exemplary or consequential damages, including, without limitation,
business interruption, or any punitive damages.

 

- 36 -



--------------------------------------------------------------------------------

SECTION 14

MISCELLANEOUS

14.1. Entirety of Agreement. This Agreement (including the Schedules and
Exhibits hereto), together with all certificates and other transaction documents
and instruments delivered hereunder, state the entire agreement of the parties
with respect to the subject matter hereof and supersede any prior proposals,
letters, discussions or agreements between the parties hereto concerning the
subject matter hereof and thereof. Notwithstanding anything to the contrary in
this Section 14.1, the Confidentiality Agreement shall continue in full force
and effect.

14.2. Notices. All notices, demands and communications of any kind which any
party hereto may be required or desire to serve upon another party under the
terms of this Agreement shall be in writing and shall be given by: (a) personal
service upon such other party; (b) mailing a copy thereof by certified or
registered mail, postage prepaid, with return receipt requested; (c) sending a
copy thereof by Federal Express or equivalent courier service; or (d) sending a
copy thereof by facsimile, in each case to the parties at the respective
addresses and facsimile numbers set forth on the signature pages hereto.

In case of service by Federal Express or equivalent courier service or by
facsimile or by personal service, such service shall be deemed complete upon
delivery or transmission, as applicable. In the case of service by mail, such
service shall be deemed complete on the fifth Business Day after mailing. The
addresses and facsimile numbers to which, and persons to whose attention,
notices and demands shall be delivered or sent may be changed from time to time
by notice served as hereinabove provided by any party upon any other party.

14.3. Amendment. This Agreement may be modified or amended only by an instrument
in writing, duly executed by all of the parties hereto.

14.4. Waiver. No waiver by any party of any term, provision, condition,
covenant, agreement, representation or warranty contained in this Agreement (or
any breach thereof) shall be effective unless it is in writing executed by the
party against which such waiver is to be enforced. No waiver shall be deemed or
construed as a further or continuing waiver of any such term, provision,
condition, covenant, agreement, representation or warranty (or breach thereof)
on any other occasion or as a waiver of any other term, provision, condition,
covenant, agreement, representation or warranty (or of the breach of any other
term, provision, condition, covenant, agreement, representation or warranty)
contained in this Agreement on the same or any other occasion.

14.5. Counterparts; Facsimile. For the convenience of the parties, any number of
counterparts hereof may be executed, each such executed counterpart shall be
deemed an original and all such counterparts together shall constitute one and
the same instrument. Facsimile transmission of any signed original counterpart
and/or retransmission of any signed facsimile transmission shall be deemed the
same as the delivery of an original.

 

- 37 -



--------------------------------------------------------------------------------

14.6. Assignment; Binding Nature; No Beneficiaries. This Agreement and the
obligations hereunder shall not be assignable by Seller in whole or in part
without the prior consent of Buyer. Likewise, this Agreement and the obligations
hereunder shall not be assignable by Buyer in whole or in part without the prior
written consent of Seller; provided, however, that Buyer may (i) assign any or
all of its rights and interests hereunder to one or more of its Affiliates and
(ii) designate one or more of its Affiliates to perform its obligations
hereunder, in each case, so long as Buyer is not relieved of any liability
hereunder. No such assignment, if permitted, shall relieve the assignee of any
of their obligations or duties hereunder. Subject to the forgoing, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
the parties hereto and their respective heirs, personal representatives,
legatees, successors and permitted assigns. Except as otherwise expressly
provided in Section 13, this Agreement shall not confer any rights or remedies
upon any person other than the parties hereto and their respective heirs,
personal representatives, legatees, successors and permitted assigns.

14.7. Headings. The headings in this Agreement are inserted for convenience only
and shall not constitute a part hereof.

14.8. Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed and enforced in accordance with, the Laws of the State of New York
including, without limitation, Section 5-1401 of the New York General
Obligations Law and New York Civil Practice Laws and Rules 327. In the event of
any controversy or claim arising out of or relating to this Agreement or the
breach or alleged breach hereof, each of the parties hereto irrevocably
(a) submits to the non-exclusive jurisdiction of any New York state court
sitting in the County of New York or any federal court sitting in U.S. District
Court for the Southern District of the State of New York, (b) waives any
objection which it may have at any time to the laying of venue of any action or
proceeding brought in any such court, (c) waives any claim that such action or
proceeding has been brought in an inconvenient forum, and (d) agrees that
service of process or of any other papers upon such party by registered mail at
the address to which notices are required to be sent to such party under
Section 14.2 shall be deemed good, proper and effective service upon such party.

14.9. Construction. In this Agreement (i) words denoting the singular include
the plural and vice versa, (ii) “it” or “its” or words denoting any gender
include all genders, (iii) the word “including” shall mean “including without
limitation,” whether or not expressed, (iv) any reference to a statute shall
mean the statute and any regulations thereunder in force as of the date of this
Agreement or the Closing Date, as applicable, unless otherwise expressly
provided, (v) any reference herein to a Section, Article, Schedule or Exhibit
refers to a Section or Article of or a Schedule or Exhibit to this Agreement,
unless otherwise stated, (vi) ; “hereof’, “hereto” and “hereunder” and similar
expressions refer to this Agreement and not to a particular Section, and
(vii) when calculating the period of time within or following which any act is
to be done or steps taken, the date which is the reference day in calculating
such period shall be excluded and if the last day of such period is not a
Business Day, then the period shall end on the next day which is a Business Day.

14.10. Negotiated Agreement. Buyer and Seller acknowledge that they have been
advised and represented by counsel in the negotiation, execution and delivery of
this Agreement and accordingly agree that if an ambiguity exists with respect to
any provision of this Agreement, such provision shall not be construed against
any party because such party or its representatives drafted such provision.

 

- 38 -



--------------------------------------------------------------------------------

14.11. Public Announcements. Neither Buyer nor Seller shall issue any press
release or make any other public announcement concerning the Purchased Business,
this Agreement or the transactions contemplated hereby (including, without
limitation, any announcements relating to the direction of or Buyer’s plans for
the Purchased Business) without the prior written approval of the other party,
provided, however, that if a party or its Affiliates may, upon written notice to
the other party, describe this Agreement and the transactions contemplated
hereby in any press release or filing with the SEC or other governmental body it
is required to make under applicable Law and, if required, file this Agreement
with the Securities and Exchange Commission.

14.12. Remedies Cumulative; Specific Performance. The remedies provided for or
permitted by this Agreement shall be cumulative and the exercise by any party of
any remedy provided for herein shall not preclude the assertion or exercise by
such party of any other right or remedy provided for herein or at law or equity.
The parties acknowledge that, irrespective of the provisions contained in
Section 13.8, irreparable damage would occur if any provision of this Agreement
were not performed in accordance with the terms hereof, and the parties
acknowledge and agree that the aggrieved party shall be entitled to specific
performance of the terms hereof, in addition to any other remedy at law or
equity.

14.13. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

14.14. WAIVER OF JURY TRIAL. BUYER AND SELLER HEREBY IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 39 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first set forth above.

 

      LIZ CLAIBORNE, INC. Address:       1441 Broadway       New York, New York
10018     By:  

/s/ Roberta Karp

United States of America     Name:   Roberta Karp Attention:   Chief Financial
Officer     Title:   Senior Vice President, Business Facsimile:   (212) 626-1888
      Development and Legal/Corporate Affairs With copies to:       Liz
Claiborne, Inc.       One Claiborne Avenue       North Bergen, New Jersey 07047
      United States of America       Attention:   General Counsel      
Facsimile:   (201) 295-7851       and:         Kramer Levin Naftalis & Frankel
LLP       1177 Avenue of the Americas       New York, New York 10036      
United States of America       Attention.   James A. Grayer, Esq.      
Facsimile:   (212) 715-8000      

[Signature page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

      PERRY ELLIS INTERNATIONAL, INC. Address:       3000 NW 107 Avenue      
Miami, Florida 33172     By:  

/s/ George Feldenkreis

Attention:   General Counsel     Name:   George Feldenkreis Facsimile:   (305)
406-0513     Title:   Chairman and Chief Executive Officer with copies to:      
Greenberg Traurig, LLP       The MetLife Building       200 Park Avenue      
New York, New York 10166       Attention:   Clifford E. Neimeth, Esq.        
Anthony J. Marsico, Esq.       Facsimile:   (212) 801-6400      

[Signature page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRADEMARK ASSIGNMENTS



--------------------------------------------------------------------------------

SCHEDULE A - PATENTS

 

Country

  

Application No.

  

Patent No.

  

Filing Date

  

Issue Date

 

3



--------------------------------------------------------------------------------

SCHEDULE B - COPYRIGHTS

 

Country

  

Title

  

App. No.

  

Reg. No.

  

Filing Date

  

Issue Date

 

4



--------------------------------------------------------------------------------

SCHEDULE C - TRADEMARKS

 

5



--------------------------------------------------------------------------------

SCHEDULE D - DOMAIN NAMES

 

Domain Name

  

Registering Authority

 

6



--------------------------------------------------------------------------------

SCHEDULE A - PATENTS

 

Country

  

Application No.

  

Patent No.

  

Filing Date

  

Issue Date

 

4



--------------------------------------------------------------------------------

SCHEDULE B - COPYRIGHTS

 

5



--------------------------------------------------------------------------------

SCHEDULE C - TRADEMARKS

 

6



--------------------------------------------------------------------------------

SCHEDULE D - DOMAIN NAMES

 

Domain Name

  

Registering Authority

 

7



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LEASE ASSIGNMENT AGREEMENT